Exhibit 10.22



--------------------------------------------------------------------------------

Published CUSIP Number: 70509WAN8
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 13, 2017
among
PEBBLEBROOK HOTEL, L.P.,
as the Borrower,
PEBBLEBROOK HOTEL TRUST,
as the Parent REIT and a Guarantor,
CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
U.S. BANK NATIONAL ASSOCIATION,
as
Joint Lead Arranger and Syndication Agent
RAYMOND JAMES BANK, N.A., REGIONS BANK and WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as
Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Joint Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section
 
Page


1.
DEFINITIONS AND ACCOUNTING TERMS
1


 
1.01


Defined Terms
1


 
1.02


Other Interpretive Provisions
35


 
1.03


Accounting Terms.
35


 
1.04


Rounding
36


 
1.05


Times of Day; Rates
37


 
1.06


Letter of Credit Amounts
37


 
1.07


Addition/Removal of Unencumbered Borrowing Base Properties.
37


2.
THE COMMITMENTS AND CREDIT EXTENSIONS
38


 
2.01


The Loans
38


 
2.02


Borrowings, Conversions and Continuations of Loans.
38


 
2.03


Letters of Credit.
40


 
2.04


Swing Line Loans.
49


 
2.05


Prepayments.
51


 
2.06


Termination or Reduction of Commitments
52


 
2.07


Repayment of Loans.
53


 
2.08


Interest.
53


 
2.09


Fees
54


 
2.10


Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin.
55


 
2.11


Evidence of Debt.
55


 
2.12


Payments Generally; Administrative Agent’s Clawback.
56


 
2.13


Sharing of Payments by Lenders
58


 
2.14


Extension of Maturity Date in Respect of Revolving Credit Facility.
58


 
2.15


Increase in Total Credit Exposure.
60


 
2.16


Cash Collateral.
61


 
2.17


Defaulting Lenders.
62


3.
TAXES, YIELD PROTECTION AND ILLEGALITY
64


 
3.01


Taxes.
64


 
3.02


Illegality
69


 
3.03


Inability to Determine Rates
69


 
3.04


Increased Costs; Reserves on Eurodollar Rate Loans.
70


 
3.05


Compensation for Losses
72


 
3.06


Mitigation Obligations; Replacement of Lenders.
72


 
3.07


Survival
73


4.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
73


 
4.01


Conditions of Initial Credit Extension
73


 
4.02


Conditions to all Credit Extensions
75


5.
REPRESENTATIONS AND WARRANTIES
76


 
5.01


Existence, Qualification and Power
76


 
5.02


Authorization; No Contravention
76





i

--------------------------------------------------------------------------------







Section
 
Page


 
5.03


Governmental Authorization; Other Consents
76


 
5.04


Binding Effect
76


 
5.05


Financial Statements; No Material Adverse Effect.
76


 
5.06


Litigation
77


 
5.07


No Default
77


 
5.08


Ownership of Property; Liens; Investments.
77


 
5.09


Environmental Compliance.
78


 
5.10


Insurance
79


 
5.11


Taxes
79


 
5.12


ERISA Compliance.
80


 
5.13


Subsidiaries; Equity Interests
80


 
5.14


Margin Regulations; Investment Company Act.
81


 
5.15


Disclosure
81


 
5.16


Compliance with Laws
82


 
5.17


Taxpayer Identification Number
82


 
5.18


Intellectual Property; Licenses, Etc
82


 
5.19


Solvency
82


 
5.20


Casualty, Etc
82


 
5.21


Labor Matters
82


 
5.22


REIT Status
82


 
5.23


Unencumbered Borrowing Base Properties
83


 
5.24


OFAC
83


 
5.25


Anti-Corruption Laws
83


 
5.26


EEA Financial Institutions
83


6.
AFFIRMATIVE COVENANTS
83


 
6.01


Financial Statements
83


 
6.02


Certificates; Other Information
84


 
6.03


Notices
86


 
6.04


Payment of Obligations
87


 
6.05


Preservation of Existence, Etc
87


 
6.06


Maintenance of Properties
87


 
6.07


Maintenance of Insurance
87


 
6.08


Compliance with Laws and Contractual Obligations
87


 
6.09


Books and Records
88


 
6.10


Inspection Rights
88


 
6.11


Use of Proceeds
88


 
6.12


Additional Guarantors
88


 
6.13


Release of Guarantors
88


 
6.14


Further Assurances
88


 
6.15


Additional Insurance Requirements for Unencumbered Borrowing Base Properties.
89


 
6.16


Anti-Corruption Laws
91





ii

--------------------------------------------------------------------------------







Section
 
Page


7.
NEGATIVE COVENANTS
91


 
7.01


Liens
91


 
7.02


Investments
93


 
7.03


Indebtedness
94


 
7.04


Fundamental Changes
95


 
7.05


Dispositions
95


 
7.06


Restricted Payments.
96


 
7.07


Change in Nature of Business
97


 
7.08


Transactions with Affiliates
97


 
7.09


Burdensome Agreements
97


 
7.10


Use of Proceeds
98


 
7.11


Financial Covenants.
98


 
7.12


Capital Expenditures
99


 
7.13


Accounting Changes
99


 
7.14


Ownership of Subsidiaries; Certain Real Property Assets
99


 
7.15


Leases
100


 
7.16


Sale Leasebacks
100


 
7.17


Sanctions
100


 
7.18


ERISA
100


 
7.19


Anti-Corruption Laws
100


8.
EVENTS OF DEFAULT AND REMEDIES
100


 
8.01


Events of Default
100


 
8.02


Remedies Upon Event of Default
102


 
8.03


Application of Funds
103


9.
ADMINISTRATIVE AGENT
104


 
9.01


Appointment and Authority
104


 
9.02


Rights as a Lender
104


 
9.03


Exculpatory Provisions
104


 
9.04


Reliance by Administrative Agent
105


 
9.05


Delegation of Duties
105


 
9.06


Resignation or Removal of Administrative Agent
106


 
9.07


Non-Reliance on Administrative Agent and Other Lenders
107


 
9.08


No Other Duties, Etc
107


 
9.09


Administrative Agent May File Proofs of Claim
107


 
9.10


Guaranty Matters
108


10.
MISCELLANEOUS
108


 
10.01


Amendments, Etc
108


 
10.02


Notices; Effectiveness; Electronic Communication.
110


 
10.03


No Waiver; Cumulative Remedies; Enforcement
112


 
10.04


Expenses; Indemnity; Damage Waiver.
113


 
10.05


Payments Set Aside
115


 
10.06


Successors and Assigns.
115





iii

--------------------------------------------------------------------------------







Section
 
Page


 
10.07


Treatment of Certain Information; Confidentiality
120


 
10.08


Right of Setoff
120


 
10.09


Interest Rate Limitation
121


 
10.10


Counterparts; Integration; Effectiveness
121


 
10.11


Survival of Representations and Warranties
121


 
10.12


Severability
122


 
10.13


Replacement of Lenders
122


 
10.14


Governing Law; Jurisdiction; Etc.
122


 
10.15


Waiver of Jury Trial
123


 
10.16


No Advisory or Fiduciary Responsibility
124


 
10.17


Electronic Execution of Assignments and Certain Other Documents
124


 
10.18


USA PATRIOT Act
124


 
10.19


Entire Agreement
125


 
10.20


Restatement of Original Credit Agreement
125


 
10.21


ERISA
125


 
10.22


Acknowledgement and Consent to Bail‑In of EEA Financial Institutions
125


11.
GUARANTY
126


 
11.01


The Guaranty.
126


 
11.02


Obligations Unconditional
126


 
11.03


Reinstatement
127


 
11.04


Certain Waivers
127


 
11.05


Remedies
128


 
11.06


Rights of Contribution
128


 
11.07


Guaranty of Payment; Continuing Guaranty
128


 
11.08


Keepwell
128







iv

--------------------------------------------------------------------------------







SCHEDULES
2.01    Commitments and Applicable Percentages
5.05    Supplement to Interim Financial Statements
5.06    Litigation
5.08(b)    Existing Liens
5.08(c)    Existing Investments
5.09    Environmental Matters
5.10    Insurance
5.12(d)    Pension Plans
5.13(a)    Capital and Ownership Structure of Borrower and Subsidiaries
5.13(b)    Subsidiaries of Parent REIT, Borrower and Loan Parties
5.18    Intellectual Property Matters
5.22    Taxable REIT Subsidiaries
5.23    Initial Unencumbered Borrowing Base Properties and Eligible Ground
Leases
7.03    Existing Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Joinder Agreement
G    U.S. Tax Compliance Certificates
H        Release of Guarantor








v

--------------------------------------------------------------------------------





FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 13, 2017, among PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate
investment trust (the “Parent REIT”), the other Persons party hereto from time
to time as Guarantors (as such term is defined herein), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
The Borrower, Parent REIT, Administrative Agent, L/C Issuer, and certain Lenders
are parties to that certain Third Amended and Restated Credit Agreement dated as
of October 16, 2014 (as amended, the “Original Credit Agreement”).
The Borrower, Parent REIT, Administrative Agent, L/C Issuer and Lenders desire
to amend and restate the Original Credit Agreement in its entirety.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


1

--------------------------------------------------------------------------------





1.DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acceleration” has the meaning specified in Section 8.02.
“Adjusted NOI” means, as of any date of calculation, the sum of Net Operating
Incomes for all Real Properties for the most recently-ended Calculation Period
(and, if specifically required, including adjustments for subsequent events or
conditions on a Pro Forma Basis).
“Adjusted Unrestricted Cash” means, on any date, an amount, not less than zero
($0), equal to the Borrower’s Unrestricted Cash less $10,000,000.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” has the meaning specified in the introductory paragraph.
“Applicable Laws” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“Applicable Margin” means:
(a)    Subject to clause (b) below, in respect of the Revolving Credit Facility
and the Term Facility, the applicable percentage per annum set forth below
determined by reference to the Consolidated Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):


2

--------------------------------------------------------------------------------




Pricing Level
Consolidated Leverage Ratio
Revolving Credit Facility
Revolving Credit Facility
Term Facility
Term Facility
 
 
Eurodollar Rate Loans and Letter of Credit Fees
Base Rate Loans and Swing Line Loans
Eurodollar Rate Loans
Base Rate Loans
I
< 3.5x
1.45%
0.45%
1.40%
0.40%
II
≥3.5x and <4.0x
1.50%
0.50%
1.45%
0.45%
III
≥4.0x and <5.0x
1.60%
0.60%
1.55%
0.55%
IV
≥ 5.0x and < 5.5x
1.80%
0.80%
1.75%
0.75%
V
≥5.5x and <6.0x
1.95%
0.95%
1.85%
0.85%
VI
≥6.0x
2.25%
1.25%
2.20%
1.20%
 
 
 
 
 
 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the last day of the fiscal quarter for which such
Compliance Certificate has been timely delivered pursuant to Section 6.02(a);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level VI shall apply as of the first Business Day after the last day of
the fiscal quarter for which such Compliance Certificate was required to have
been delivered and shall remain in effect until the date on which such
Compliance Certificate is actually delivered. The Applicable Margin in effect
from the Closing Date until adjusted as set forth above shall be set at a
Pricing Level II.
Notwithstanding anything to the contrary contained in this clause (a), the
determination of the Applicable Margin under this clause (a) for any period
shall be subject to the provisions of Section 2.10(b).
(b)    If the Parent REIT or the Borrower attains at least one public or private
Investment Grade Rating from either Moody’s or S&P, then the Borrower may, upon
written notice to the Administrative Agent, make an irrevocable one time written
election to exclusively use the below table based on the Debt Rating of the
Parent REIT or the Borrower (setting forth the date for such election to be
effective), and thereafter the Applicable Margin shall be determined based on
the applicable rate per annum set forth in the below table notwithstanding any
failure of the Parent REIT or the Borrower to maintain an Investment Grade
Rating or any failure of the Parent REIT or the Borrower to maintain a Debt
Rating:


3

--------------------------------------------------------------------------------




Debt Rating
Revolving Credit Facility
Revolving Credit Facility
Revolving Credit Facility
Term Facility
Term Facility
 
Facility Fee Rate
Eurodollar Rate Loans and Letters of Credit
Base Rate Loans and Swing Line Loans
Eurodollar Rate Loans
Base Rate Loans
≥ A-/A3
0.125%
0.875%
0.000%
0.900%
0.000%
BBB+/Baa1
0.150%
0.900%
0.000%
0.950%
0.000%
BBB/Baa2
0.200%
1.000%
0.050%
1.100%
0.100%
BBB-/Baa3
0.250%
1.250%
0.250%
1.350%
0.350%
<BBB-/Baa3 or Unrated
0.300%
1.550%
0.550%
1.750%
0.750%
 
 
 
 
 
 

If at any time the Parent REIT and/or the Borrower has two (2) Debt Ratings, and
such Debt Ratings are split, then: (i) if the difference between such Debt
Ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or
Fitch), the Ratings-Based Applicable Margin shall be the rate per annum that
would be applicable if the higher of the Debt Ratings were used; and (ii) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P), the Ratings-Based Applicable Margin shall be the
rate per annum that would be applicable if the rating that is one higher than
the lower of the applicable Debt Ratings were used. If at any time the Parent
REIT and/or the Borrower has three (3) Debt Ratings, and such Debt Ratings are
split, then: (A) if the difference between the highest and the lowest of such
Debt Ratings is one ratings category (e.g., Baa2 by Moody’s and BBB- by S&P or
Fitch), the Ratings-Based Applicable Margin shall be the rate per annum that
would be applicable if the highest of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two (2) ratings categories (e.g., Baa1
by Moody’s and BBB- by S&P or Fitch) or more, the Ratings-Based Applicable
Margin shall be the rate per annum that would be applicable if the average of
the two (2) highest Debt Ratings were used; provided that if such average is not
a recognized rating category, then the Ratings-Based Applicable Margin shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three (3) were used. If the Borrower has elected to use the above table set
forth in this clause (b) and the Parent REIT and/or the Borrower no longer has a
private or public Debt Rating from either Moody’s or S&P, then the Ratings-Based
Applicable Margin shall be deemed to be < BBB-/Baa3 or Unrated. Each change in
the Applicable Margin resulting from a change in a Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Borrower to the Administrative Agent of notice thereof
pursuant to Section 6.02(j) and ending on the date immediately preceding the
effective date of the next such change and, in the case of a downgrade, during
the period commencing on the date of the announcement thereof and ending on the
date immediately preceding the effective date of the next such change.
(c)    Notwithstanding the foregoing, for the period of time commencing on the
first Business Day immediately following the Surge Date and ending on the
earlier of (i) the last day of the fourth (4th) fiscal quarter following the
Surge Date and (ii) the first Business Day immediately following the last day of
the fiscal quarter for which a Compliance Certificate has been timely delivered
pursuant to Section 6.02(a) containing a written notice to the Administrative
Agent terminating the Surge Period, the Applicable Margin (whether based on the
Consolidated Leverage Ratio or the applicable Debt Rating) shall be increased by
thirty-five basis points (0.35%).
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans at such time, and (b) in respect of the Revolving Credit


4

--------------------------------------------------------------------------------




Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, as any such Applicable Percentage for the respective
Facility may be adjusted as provided in Section 2.17. If the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Revolving Credit Percentage” means, with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated or one
of its Affiliates (or any other registered broker‑dealer wholly‑owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its Subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as joint lead arranger and sole bookrunner and (b)
U.S. Bank National Association, in its capacity as joint lead arranger.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Consolidated Parties for the fiscal year ended December 31, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Consolidated Parties, including the
notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).


5

--------------------------------------------------------------------------------




“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date with respect to the Revolving Credit
Facility, (b) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1%). The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, New York, New York, Charlotte, North Carolina or Dallas, Texas
and, if such day relates to any Eurodollar Rate Loan, means any such day that is
also a London Banking Day.
“Calculation Period” means, as of any date of determination commencing with the
delivery of the Required Financial Information for the fiscal quarter ending
June 30, 2017, the most recent four (4) fiscal quarter period for which the
Borrower has provided the Required Financial Information; provided that, for
calculations made on a Pro Forma Basis, the amounts calculated for the
applicable Calculation Period shall be adjusted as set forth in Section 1.03(c),
but shall otherwise relate to the applicable Calculation Period (as defined
above).
“Capitalization Rate” means (a) 7.25% for: (i) the LaPlaya Beach Resort & Club;
(ii) Real Properties in the central business districts of New York, New York,
San Diego, California, San Francisco, California,


6

--------------------------------------------------------------------------------




Washington, D.C., and Boston, Massachusetts; and (iii) Los Angeles, California
urban Real Properties (including Real Properties located in Santa Monica,
California); and (b) 7.75% for all other Real Properties.
“Capital One Facility” means the facility evidenced by that certain Credit
Agreement, dated as of the date hereof, among the Borrower, the Parent REIT,
certain lenders party thereto, and Capital One, National Association, as
administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of the
Borrower or Parent REIT entitled to vote for members of the board of directors
or equivalent governing body of the Borrower or Parent REIT on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);
(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower or Parent REIT cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting


7

--------------------------------------------------------------------------------




at the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or
(c)    the passage of thirty (30) days from the date upon which any Person or
two (2) or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower or Parent REIT, or control over the equity securities
of the Borrower or Parent REIT entitled to vote for members of the board of
directors or equivalent governing body of the Borrower or Parent REIT on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, EBITDA less an annual
replacement reserve equal to four percent (4.0%) of gross property revenues
(excluding revenues with respect to third party space or retail leases).
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the Calculation
Period ending on such date to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Charges for such period, plus (b) current scheduled principal payments
on Consolidated Funded Indebtedness for such period (including, for purposes
hereof, current scheduled reductions in commitments, but excluding any payment
of principal under the Loan Documents and any “balloon” payment or final payment
at maturity that is significantly larger than the scheduled payments that
preceded it), plus (c) dividends and distributions


8

--------------------------------------------------------------------------------




paid in cash on preferred stock by the Consolidated Parties on a consolidated
basis and all Unconsolidated Affiliates, if any, for such period, in each case,
determined in accordance with GAAP; provided that, to the extent the
calculations under clauses (a), (b) and (c) above include amounts allocable to
Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests (or, if greater, amounts that are attributable to
Consolidated Funded Indebtedness that is recourse to a Consolidated Party).
“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Consolidated Parties on a consolidated basis, whether current
or long-term, for borrowed money (including all obligations hereunder and under
the other Loan Documents) and all obligations of the Consolidated Parties on a
consolidated basis evidenced by bonds, debentures, notes, loan agreements or
other similar instruments, (b) all purchase money Indebtedness of the
Consolidated Parties on a consolidated basis, (c) all obligations of the
Consolidated Parties on a consolidated basis arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations of the Consolidated
Parties on a consolidated basis in respect of forward purchase agreements or the
deferred purchase price of any property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness of
the Consolidated Parties on a consolidated basis in respect of capital leases
and Synthetic Lease Obligations, (f) without duplication, all Guarantees of the
Consolidated Parties on a consolidated basis with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Parent REIT or any Subsidiary, (g) without duplication, all
Indebtedness of the Consolidated Parties on a consolidated basis of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
in which the Parent REIT or a Subsidiary is a general partner or joint venturer,
and (h) without duplication, the aggregate amount of Unconsolidated Affiliate
Funded Indebtedness for all Unconsolidated Affiliates. Notwithstanding the
foregoing, Consolidated Funded Indebtedness shall exclude Excluded Capital
Leases.
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Consolidated Parties on a consolidated basis and all
Unconsolidated Affiliates with respect to such period under capital leases
(other than Excluded Capital Leases) that is treated as interest in accordance
with GAAP; provided that, to the extent the calculations under clauses (a) and
(b) above include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests (or, if
greater, amounts that are attributable to Consolidated Funded Indebtedness that
is recourse to a Consolidated Party).
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness less Adjusted Unrestricted Cash as of
such date to (b) EBITDA for the Calculation Period most recently ended.
“Consolidated Net Income” means, for any period, the sum of (a) the net income
of the Consolidated Parties on a consolidated basis (excluding extraordinary
gains, extraordinary losses and gains and losses from the sale of assets) for
such period, calculated in accordance with GAAP, plus (b) without duplication,
an amount equal to the aggregate of net income (excluding extraordinary gains
and extraordinary losses) for such period, calculated in accordance with GAAP,
of each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest in each such entity.


9

--------------------------------------------------------------------------------




“Consolidated Parties” means a collective reference to the Parent REIT and its
consolidated Subsidiaries and “Consolidated Party” means any one of the
Consolidated Parties.
“Consolidated Recourse Secured Indebtedness” means, as of any date of
determination, for the Consolidated Parties on a consolidated basis and all
Unconsolidated Affiliates, all Secured Debt that is recourse to any Consolidated
Party or any Unconsolidated Affiliate (except to the extent such recourse is
limited to customary non-recourse carve-outs); provided that, to the extent the
calculation of Secured Debt includes amounts allocable to Unconsolidated
Affiliates, such calculation shall be without duplication and shall only include
such amounts to the extent attributable to any Unconsolidated Affiliate
Interests (or, if greater, amounts that are attributable to Secured Debt that is
recourse to a Consolidated Party).
“Consolidated Secured Debt” means, as of any date of determination, for the
Consolidated Parties on a consolidated basis and all Unconsolidated Affiliates,
all Secured Debt; provided that, to the extent the calculation of Secured Debt
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests (or, if greater, amounts
that are attributable to Secured Debt that is recourse to a Consolidated Party).
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates, Shareholders’ Equity on that date, minus the amount of Intangible
Assets, plus the amount of accumulated depreciation; provided that there shall
be excluded from the calculation of “Consolidated Tangible Net Worth” any
effects resulting from the application of FASB ASC No. 715: Compensation –
Retirement Benefits; provided, further, that, to the extent the calculation of
foregoing amounts includes amounts allocable to Unconsolidated Affiliates, such
calculation shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.
“Consolidated Total Asset Value” means, without duplication, as of any date of
determination, for the Consolidated Parties on a consolidated basis, the sum of:
(a) the Operating Property Value of all Real Properties (other than
Development/Redevelopment Properties); (b) the amount of all Unrestricted Cash;
(c) the book value of all Development/Redevelopment Properties, mortgage or real
estate-related loan assets and undeveloped or speculative land; (d) the contract
purchase price for all assets under contract for purchase (to the extent
included in Indebtedness); and (e) the Borrower’s applicable Unconsolidated
Affiliate Interests of the preceding items for its Unconsolidated Affiliates.
“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Net Operating Income from the Unencumbered
Borrowing Base Properties for the Calculation Period ending on such date to
(b) Unsecured Interest Charges for such period; provided that, unless otherwise
approved by the Required Lenders, there shall be excluded from the calculation
of Consolidated Unsecured Interest Coverage Ratio: (i) any excess above forty
percent (40%) of aggregate Net Operating Income from the Unencumbered Borrowing
Base Properties from any one Major MSA and (ii) any excess above thirty-three
percent (33%) of aggregate Net Operating Income from the Unencumbered Borrowing
Base Properties from any one Other MSA.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


10

--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing; and (b) an L/C
Credit Extension.
“Credit Parties” means, collectively, the Administrative Agent, the Lenders, the
L/C Issuer, the Swing Line Lender, the Hedge Banks, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons to whom the Obligations are owing from time
to time.
“DC Hotel Trust” means DC Hotel Trust, a Maryland real estate investment trust.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Debt Rating” means the current published or private long term unsecured senior,
non-credit enhanced debt rating of the Parent REIT or the Borrower by S&P,
Moody’s or Fitch.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) two percent
(2.0%) per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus two
percent (2.0%) per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Margin plus two percent (2.0%) per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three (3) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three (3) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed


11

--------------------------------------------------------------------------------




for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Development/Redevelopment Property” means Real Property with respect to which
development activities are being undertaken by the applicable owner thereof. A
Real Property shall cease to be a Development/Redevelopment Property on the last
day of the sixth (6th) full fiscal quarter after opening or reopening (or such
earlier date as elected by the Borrower by written notice to the Administrative
Agent).
“Disposition” or “Dispose” means the sale, transfer, license, lease (excluding
the lease of any Unencumbered Borrowing Base Property and personal property
assets related thereto to any TRS pursuant to a form of Lease approved by the
Administrative Agent, in its reasonable discretion) or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for any period, the sum of (a) an amount equal to Consolidated
Net Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Consolidated Parties and Unconsolidated Affiliates for such
period, (iii) depreciation and amortization expense of the Consolidated Parties
and Unconsolidated Affiliates, (iv) other non-recurring expenses of the
Consolidated Parties and Unconsolidated Affiliates reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period, (v) without duplication of any of the foregoing, amounts deducted from
net income as a result of fees or expenses incurred in connection with
acquisitions permitted under the Loan Documents that can no longer be
capitalized due to FAS 141R Changes and charges relating to the under-accrual of
earn outs due to the FAS 141R Changes, (vi) all non-cash items with respect to
straight-lining of rents materially decreasing Consolidated Net Income for such
period, and (vii) all other non-cash items decreasing Consolidated Net Income
(including non-cash expenses or losses with respect to Excluded Capital Leases),
minus (c) the following to the extent included in calculating such Consolidated
Net Income: (i) Federal, state, local and foreign income tax credits of the
Consolidated Parties and Unconsolidated Affiliates for such period, (ii) all
non-cash items with respect to straight-lining of rents materially increasing
Consolidated Net Income for such period, and (iii) all other


12

--------------------------------------------------------------------------------




non-cash items increasing Consolidated Net Income for such period (including
non-cash revenues or gains with respect to Excluded Capital Leases); provided
that, to the extent the calculations under clauses (a), (b) and (c) above
include amounts allocable to Unconsolidated Affiliates, such calculations shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Ground Lease” means a ground or similar building lease with respect to
an Unencumbered Borrowing Base Property executed by the Borrower or a Subsidiary
of the Borrower, as lessee, (a) that has a remaining lease term (including
extension or renewal rights) of at least thirty-five (35) years, calculated as
of the date such property becomes an Unencumbered Borrowing Base Property,
(b) that is in full force and effect, (c) that may be transferred and/or
assigned without the consent of the lessor (or as to which (i) such lease may be
transferred and/or assigned with the consent of the lessor and (ii) such consent
shall not be unreasonably withheld or delayed or is subject to certain customary
and reasonable requirements), and (d) pursuant to which (i) no default or
terminating event exists thereunder, and (ii) no event has occurred which but
for the passage of time, or notice, or both would constitute a default or
terminating event thereunder.
“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
Governmental Authority restrictions relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Laws, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or


13

--------------------------------------------------------------------------------




acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by any holder of its Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent (in
consultation with the Borrower), as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;


14

--------------------------------------------------------------------------------




provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice, (ii) to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent, and (iii) for the avoidance of doubt, in
no circumstance shall the Eurodollar Rate be less than zero percent (0%) per
annum for (A) each Eurodollar Rate Loan for the Revolving Credit Facility and
(B) each Eurodollar Rate Loan for the Term Facility that has not been identified
by the Borrower in writing as being subject to a Swap Contract.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Capital Lease” means any long-term ground lease or building lease that
is treated as a capital lease in accordance with GAAP.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 11.08 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
Guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, then
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.


15

--------------------------------------------------------------------------------




“FAS 141R Changes” means those changes made to a buyer’s accounting practices by
the Financial Accounting Standards Board’s Statement of Financial Accounting
Standard No. 141R, Business Combinations, which is effective for annual
reporting periods that begin in calendar year 2009.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of one one-hundredth of one percent (1/100 of 1%)) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
“Fee Letters” means (a) the letter agreement, dated August 3, 2017, among the
Parent REIT, the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (b) the letter agreement, dated October 10,
2017, among the Parent REIT, the Borrower, and U.S. Bank National Association.
“FFO Distribution Allowance” means, for any fiscal year of the Consolidated
Parties, an amount equal to ninety-five percent (95%) of Funds From Operations
for such fiscal year.
“First Extended Maturity Date” means July 15, 2022.
“Fitch” means Fitch, Inc. and any successor thereto.
“Foreign Lender” means any Lender that is organized under the Applicable Laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


16

--------------------------------------------------------------------------------




“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, satisfactory to the L/C
Issuer and (d) the Aggregate Commitments shall have expired or been terminated
in full (in each case, other than inchoate indemnification liabilities arising
under the Loan Documents).
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, for any period, Consolidated Net Income, plus
depreciation and amortization and after adjustments for unconsolidated
partnerships and joint ventures as hereafter provided; provided that, to the
extent such calculations include amounts allocable to Unconsolidated Affiliates,
such calculations shall be without duplication and shall only include such
amounts to the extent attributable to any Unconsolidated Affiliate Interests.
Without limiting the foregoing, notwithstanding contrary treatment under GAAP,
for purposes hereof, (a) “Funds From Operations” shall include, and be adjusted
to take into account, (i) the Parent REIT’s interests in unconsolidated
partnerships and joint ventures, on the same basis as consolidated partnerships
and subsidiaries, as provided in the “white paper” issued in April 2002 by the
National Association of Real Estate Investment Trusts, as may be amended from
time to time, and (ii) amounts deducted from net income as a result of
pre-funded fees or expenses incurred in connection with acquisitions permitted
under the Loan Documents that can no longer be capitalized due to FAS 141R
Changes and charges relating to the under-accrual of earn outs due to the FAS
141R Changes, and (b) net income (or loss) of the Consolidated Parties on a
consolidated basis shall not include gains (or, if applicable, losses) resulting
from or in connection with (i) restructuring of indebtedness, (ii) sales of
property, (iii) sales or redemptions of preferred stock, (iv) non-cash asset
impairment charges or (v) other non-cash items including items with respect to
Excluded Capital Leases.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
applicable nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, as to any Person: (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital,


17

--------------------------------------------------------------------------------




equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, (iv) to guaranty to any
Person rental income levels (or shortfalls) or re‑tenanting costs (including
tenant improvements, moving expenses, lease commissions and any other costs
associated with procuring new tenants); provided that such obligations shall be
determined to be equal to the maximum potential amount of the payments due from
the Person guaranteeing the applicable rental income levels over the term of the
applicable lease or (v) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness or other obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part); or (b) any lien on any assets of such
Person securing any Indebtedness or other obligation of any primary obligor,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith; provided
that, to the extent any Guarantee is limited by its terms, then the amount of
such Guarantee shall be deemed to be the stated or determinable amount of such
Guarantee. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, the Parent REIT, all Subsidiaries of the
Borrower as of the Closing Date and as identified on the signature pages hereto
as a “Guarantor” as of the Closing Date (excluding all Non-Guarantor
Subsidiaries as of the Closing Date), each Person that is required to be a
Guarantor pursuant to Section 6.12 (including any Subsidiary that owns an
Unencumbered Borrowing Base Property), unless such subsidiary is a Non-Guarantor
Subsidiary or has otherwise been released from its obligations pursuant to
Section 6.13, and, with respect to the payment and performance by each Specified
Loan Party of its obligations under Section 11 with respect to all Swap
Obligations, the Borrower, in each case together with their successors and
permitted assigns.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.
“Hedge Bank” means any Lender or Affiliate of a Lender, in its capacity as a
party to a Swap Contract that is not otherwise prohibited under Section 6 or 7.
“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Consolidated Total Asset Value; provided that if at any time
the aggregate Consolidated Total Asset Value of the “Immaterial Subsidiaries”
exceeds ten percent (10%) of all Consolidated Total Asset Value, then the
Borrower shall designate certain “Immaterial Subsidiaries” as Guarantors such
that the aggregate Consolidated Total Asset Value of the “Immaterial
Subsidiaries” which are not Guarantors does not exceed ten percent (10%) of all
Consolidated Total Asset Value.
“Increase Effective Date” has the meaning given to such term in Section 2.15(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


18

--------------------------------------------------------------------------------




(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and, in each case, not overdue by more than ninety (90) days
after such trade account payable was created, except to the extent that any such
trade payables are being disputed in good faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases (other than Excluded Capital Leases) and Synthetic Lease
Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease
(other than an Excluded Capital Lease) or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Maturity Date” has the meaning specified in Section 2.14(a).
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three (3) months,


19

--------------------------------------------------------------------------------




the respective dates that fall every three (3) months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made (with Swing Line Loans being deemed made under the
Revolving Credit Facility for purposes of this definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1) week (to the extent
each Lender is able to provide a Eurodollar Rate Loan for such period) or one
(1), two (2), three (3) or six (6) months thereafter, or, upon consent of all of
the Lenders, such other period that is twelve (12) months or less (in each case,
subject to availability), as selected by the Borrower in its Committed Loan
Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Intermediate REIT” means (a) DC Hotel Trust and (b) any Subsidiary of the
Borrower that is formed as a real estate investment trust under its jurisdiction
of formation, which Subsidiary does not own any assets (other than any Equity
Interests in any Subsidiary that owns any Real Property assets); provided that
such Subsidiary (i) shall not incur or guarantee any other Indebtedness, and
(ii) may receive Restricted Payments paid in cash from its Subsidiaries so long
as such Restricted Payments are immediately distributed upon receipt to the
Borrower.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Debt Rating for the Parent REIT or the
Borrower of BBB- or better from S&P, Baa3 or better from Moody’s or BBB- or
better from Fitch.
“IP Rights” has the meaning specified in Section 5.18.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


20

--------------------------------------------------------------------------------




“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F, executed and delivered by a new Guarantor in accordance with the
provisions of Section 6.12.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder in the
event that Bank of America ceases (for whatever reason) to act in such capacity,
or any other Lender (with the consent of the Administrative Agent, in its sole
discretion) as an issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lease” means a lease, sublease, license, concession agreement or other
agreement providing for the use or occupancy of any portion of any Real Property
(and any personal property related thereto that is covered by such lease,
sublease, license, concession agreement or other agreement) owned or ground
leased by any Loan Party, including all amendments, supplements, restatements,
assignments and other modifications thereto.
“Lender” has the meaning specified in the introductory paragraph and, as the
context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a standby letter of credit only.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


21

--------------------------------------------------------------------------------




“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect for the Revolving Credit Facility (or, if
such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $30,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Section 2
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, and the Fee Letters.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Major MSA” means the metropolitan statistical area of any of the following:
(a) New York City, New York; (b) Chicago, Illinois; (c) Washington, DC; (d) Los
Angeles, California (excluding Santa Monica, California); (e) Boston,
Massachusetts; (f) San Diego, California; and (g) San Francisco, California.
“Material Acquisition” means the acquisition by any Consolidated Party, in a
single transaction or in a series of related transactions, of one or more Real
Properties or Persons owning Real Properties in which the total investment with
respect to such acquisition is equal to or greater than ten percent (10%) of
Consolidated Total Asset Value at such time.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Parent REIT, the
Borrower and their Subsidiaries taken as a whole; (b) a material impairment of
the ability of the Borrower and the other Loan Parties taken as a whole to
perform their respective obligations under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Lease” means as to any Unencumbered Borrowing Base Property (a) any
Lease of such Unencumbered Borrowing Base Property (and any personal property
assets related thereto) between the applicable Loan Party that owns such
Unencumbered Borrowing Base Property and any TRS, (b) any Lease which,
individually or when aggregated with all other Leases at such Unencumbered
Borrowing Base Property with the same tenant or any of its Affiliates, accounts
for ten percent (10%) or more of such


22

--------------------------------------------------------------------------------




Unencumbered Borrowing Base Property’s revenue, or (c) any Lease which contains
any option, offer, right of first refusal or other similar entitlement to
acquire all or any portion of the Property.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, (i) if
the Initial Maturity Date is not extended to the First Extended Maturity Date
pursuant to Section 2.14, then the Initial Maturity Date, (ii) if the Initial
Maturity Date is extended to the First Extended Maturity Date pursuant to
Section 2.14 and the First Extended Maturity Date is not extended to the Second
Extended Maturity Date pursuant to Section 2.14, then the First Extended
Maturity Date, and (iii) if the Initial Maturity Date is extended to the First
Extended Maturity Date pursuant to Section 2.14 and the First Extended Maturity
Date is extended to the Second Extended Maturity Date pursuant to Section 2.14,
then the Second Extended Maturity Date; and (b) with respect to the Term
Facility, January 15, 2023; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), 2.16(a)(ii) or 2.16(a)(iii), an
amount equal to 105% of the Outstanding Amount of all L/C Obligations, and (c)
otherwise, an amount determined by the Administrative Agent and the L/C Issuer
in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five (5) plan years, has made or been obligated to make
contributions.
“Multiple Employer Plan” means any employee benefit plan which has two (2) or
more contributing sponsors (including the Borrower or any ERISA Affiliate) at
least two (2) of whom are not under common control, as such a plan is described
in Section 4064 of ERISA.
“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that neither (a) an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets
nor (b) any requirement for the grant in favor of the holders of any Unsecured
Indebtedness of an equal and ratable Lien in connection with a pledge of any
property or asset to secure the Obligations, shall constitute a “Negative
Pledge” for purposes of this Agreement.
“Net Operating Income” means, with respect to any Real Property and for the most
recently ended Calculation Period, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property during the applicable
Calculation Period, minus (b) the sum of (i) all expenses and other proper
charges incurred in connection with the operation of such Real Property during
such period pro-rated as appropriate (including real estate taxes, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), and (ii)  actual management fees paid
during such period, and (iii) an annual replacement reserve equal to four
percent (4.0%) of the aggregate revenues


23

--------------------------------------------------------------------------------




from the operations of such Real Property (excluding revenues with respect to
third party space or retail leases).
“New Property” means each Real Property acquired by the Consolidated Parties on
a consolidated basis and all Unconsolidated Affiliates (as the case may be) from
the date of acquisition for a period of six (6) full fiscal quarters after the
acquisition thereof; provided, however, that, upon the Seasoned Date for any New
Property (or any earlier date selected by Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.
“Net Proceeds” means, with respect to any Equity Issuance by any Consolidated
Party, the amount of cash received by such Consolidated Party in connection with
any such transaction after deducting therefrom the aggregate, without
duplication, of the following amounts to the extent properly attributable to
such transaction and such amounts are usual, customary, and reasonable:
(a) brokerage commissions; (b) attorneys’ fees; (c) finder’s fees; (d) financial
advisory fees; (e) accounting fees; (f) underwriting fees; (g) investment
banking fees; and (h) other commissions, costs, fees, expenses and disbursements
related to such Equity Issuance, in each case to the extent paid or payable by
such Consolidated Party.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Borrower, other than any Subsidiary which owns an Unencumbered Borrowing
Base Property, which (a) is a TRS; (b) is an Intermediate REIT; (c) is
(i) formed for or converted to the specific purpose of holding title to Real
Property assets which are collateral for Indebtedness owing or to be owed by
such Subsidiary, provided that such Indebtedness must be incurred or assumed
within ninety (90) days (or such longer period as the Administrative Agent may
agree in writing) of such formation or conversion or such Subsidiary shall cease
to qualify as a Non‑Guarantor Subsidiary, and (ii) expressly prohibited in
writing from guaranteeing Indebtedness of any other person or entity pursuant to
(A) a provision in any document, instrument or agreement evidencing such
Indebtedness of such Subsidiary or (B) a provision of such Subsidiary’s
Organization Documents, in each case, which provision was included in such
Organization Document or such other document, instrument or agreement at the
request of the applicable third party creditor and as an express condition to
the extension or assumption of such Indebtedness; provided that a Subsidiary
meeting the requirements set forth in this clause (c) shall only remain a
“Non-Guarantor Subsidiary” for so long as (1) each of the foregoing requirements
set forth in this clause (c) are satisfied, (2) such Subsidiary does not
guarantee any other Indebtedness and (3) the Indebtedness with respect to which
the restrictions noted in clause (c) (ii) are imposed remains outstanding;
(d)(i) becomes a Subsidiary following the Closing Date, (ii) is not a Wholly
Owned Subsidiary of the Borrower, and (iii) with respect to which the Borrower
and its Affiliates, as applicable, do not have sufficient voting power to cause
such Subsidiary to become a Guarantor hereunder; or (e) is an Immaterial
Subsidiary.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, or


24

--------------------------------------------------------------------------------




any Swap Contract entered into by any Loan Party with any Lender or its
Affiliate as a counterparty with respect to the Loans, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that the “Obligations” with
respect to a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Property Value” means, at any date of determination, (a) for each
Seasoned Property, (i) the Adjusted NOI for such Real Property divided by (ii)
the applicable Capitalization Rate, and (b) for each New Property, the GAAP book
value for such New Property (until the Seasoned Date or such earlier date as
elected by the Borrower by written notice to the Administrative Agent).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” has the meaning specified in the introductory
paragraph.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other MSA” means any metropolitan statistical area other than a Major MSA. For
the avoidance of doubt, Santa Monica, California shall constitute an Other MSA.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.


25

--------------------------------------------------------------------------------




“Parent REIT” has the meaning specified in the introductory paragraph.
“Participant” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pebblebrook Hotel Lessee” means Pebblebrook Hotel Lessee, Inc., a Delaware
corporation, and its permitted successors.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan,
has made contributions at any time during the immediately preceding five (5)
plan years.
“Permitted Liens” has the meaning specified in Section 7.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Multiemployer Plan established by the
Borrower or, with respect to any such plan that is subject to Section 412 of the
Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“PNC Facility” means the facility evidenced by that certain Amended and Restated
Credit Agreement, dated as of the date hereof, among the Borrower, the Parent
REIT, certain lenders party thereto, and PNC Bank, National Association, as
administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).
“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.03(c)) compliance with each of the financial covenants
set forth in Section 7.11 in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four (4)
fiscal‑quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the Administrative Agent has
received the Required Financial Information. As used herein, “transaction” shall
mean (a) any Credit Extension, (b) any incurrence or assumption of Indebtedness
as referred to in Section 7.03(f), (c) any removal of an Unencumbered Borrowing
Base Property from qualification as such pursuant to Section 7.05(a) or (b) or
any other Disposition as referred to in Section 7.05, or (d) any acquisition of
any Person (whether by merger or otherwise) or other property. In connection
with any calculation relating to the financial covenants set forth in
Section 7.11 upon giving effect to a transaction on a Pro Forma Basis:
(i)    for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 7.03(f), any Indebtedness
which is retired in connection with such incurrence or assumption shall be
excluded and deemed to have been retired as of the first day of the applicable
period;
(ii)    for purposes of any such calculation in respect of any removal of an
Unencumbered Borrowing Base Property from qualification as such pursuant to
Section 7.05 or any other Disposition


26

--------------------------------------------------------------------------------




as referred to in Section 7.05, (A) income statement items (whether positive or
negative) attributable to the Person or property disposed of shall be excluded,
(B) any Indebtedness which is retired in connection with such transaction shall
be excluded and deemed to have been retired as of the first day of the
applicable period, and (C) pro forma adjustments shall be included to the extent
that such adjustments would give effect to events that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Consolidated Parties and (3) factually supportable (in the reasonable
judgment of the Administrative Agent); and
(iii)    for purposes of any such calculation in respect of any acquisition of
any Person (whether by merger or otherwise) or other property, (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most-recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are (1) directly attributable to such transaction, (2) expected to
have a continuing impact on the Consolidated Parties and (3) factually
supportable (in the reasonable judgment of the Administrative Agent).
“Public Lender” has the meaning specified in Section 6.02.
“QRS” means a Person qualifying for treatment either as a “qualified REIT
subsidiary” under Section 856(i) of the Code, or as an entity disregarded as an
entity separate from its owner under Treasury Regulations under Section 7701 of
the Code.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Borrower or any other
Subsidiary or in which any such Person has an interest at such time; and “Real
Property” means any one of such Real Properties.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit


27

--------------------------------------------------------------------------------




Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) for such fiscal period or quarter of the
Parent REIT, and (b) the Compliance Certificate required by Section 6.02(a) to
be delivered with the financial statements described in clause (a) above.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing at least fifty-one percent (51%) of the Total Credit Exposures of
all Lenders (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition). The Total Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time; provided that, the amount of any participation in any Swing Line Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Lender shall be deemed to be
held by the Lender that is the Swing Line Lender or L/C Issuer, as the case may
be, in making such determination.
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding at least fifty-one percent (51%) of the sum of the (a)
Total Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit Facility.
The unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided that, the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Required Term Lenders” means, as of any date of determination, Term Lenders
holding at least fifty-one percent (51%) of the Term Facility on such date. The
portion of the Term Facility held by any Defaulting Lender shall be disregarded
in determining Required Term Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance, treasurer, or controller of a Loan
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Section 2, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent REIT or any Subsidiary or any Unconsolidated Affiliate,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to the Parent
REIT’s shareholders, partners or members (or the equivalent Person thereof);
provided that, to the extent the calculation of the amount of any dividend or
other distribution for purposes of this definition of


28

--------------------------------------------------------------------------------




“Restricted Payment” includes amounts allocable to Unconsolidated Affiliates,
such calculation shall be without duplication and shall only include such
amounts to the extent attributable to any Unconsolidated Affiliate Interests.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Revolving Credit Exposure” means the sum of (a) the unused portion of the
Revolving Credit Facility at such time and (b) the Total Revolving Credit
Outstandings at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means (a) at any time prior to the last day of the
Availability Period, any Lender that has a Revolving Credit Commitment at such
time and (b) at any time thereafter, any Lender that holds Revolving Credit
Loans at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C‑2.
“Revolving Unused Fee” has the meaning specified in Section 2.09(a).
“Revolving Unused Rate” means, as of any date, (a) a percentage per annum equal
to thirty basis points (0.30%) if on such date the Total Revolving Credit
Outstandings (excluding any Swing Line Loans) are less than fifty percent (50%)
of the Revolving Credit Facility and (b) a percentage per annum equal to twenty
basis points (0.20%) if on such date the Total Revolving Credit Outstandings
(excluding any Swing Line Loans) are greater than or equal to fifty percent
(50.0%) of the Revolving Credit Facility.
“S&P” means S&P Global Ratings, a subsidiary of S&P Global, Inc., and any
successor thereto.
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an operating lease or a
capital lease, of any property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.


29

--------------------------------------------------------------------------------




“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
“Seasoned Date” means the first day on which an acquired Real Property has been
owned for six (6) full fiscal quarters following the date of acquisition of such
Real Property.
“Seasoned Property” means (a) each Real Property (other than a New Property)
owned by the Consolidated Parties on a consolidated basis and all Unconsolidated
Affiliates (as the case may be) and (b) upon the occurrence of the Seasoned Date
of any New Property, such Real Property.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Extended Maturity Date” means January 15, 2023.
“Secured Debt” means, for any given calculation date, without duplication, the
total aggregate principal amount of any Indebtedness of the Consolidated Parties
on a consolidated basis that is secured in any manner by any Lien (other than
Permitted Liens of the types described in Sections 7.01(a), (b), (c), (d), (e),
(g), (h), and (k)); provided that (a) Indebtedness in respect of obligations
under any capitalized lease shall not be deemed to be “Secured Debt” and
(b) “Secured Debt” shall exclude Excluded Capital Leases.
“Secured Non-Recourse Debt” means Secured Debt that is not recourse to the
Parent REIT or any of its Subsidiaries (except to the extent such recourse is
limited to customary non-recourse carve-outs).
“Senior Notes” means the Borrower’s 4.70% Senior Notes Series A Due December 1,
2023 and 4.93% Senior Notes Series B Due December 1, 2025 evidenced by that
certain Note Purchase and Guarantee Agreement dated November 12, 2015 (as the
same may be amended, restated, modified or supplemented from time to time).
“Shareholders’ Equity” means, as of any date of determination, the sum of
(a) consolidated shareholders’ equity of the Consolidated Parties as of that
date determined in accordance with GAAP plus (b) without duplication, an amount
equal to the aggregate shareholders’ equity of each Unconsolidated Affiliate
multiplied by the respective Unconsolidated Affiliate Interest in each such
entity.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Debt” means the Senior Notes, the US Bank Facility, the PNC Facility,
the Capital One Facility, the US Bank Lessee Line of Credit, and any other
agreement creating or evidencing Indebtedness


30

--------------------------------------------------------------------------------




for borrowed money (excluding any Secured Non-Recourse Debt) entered into on or
after the Closing Date by any Consolidated Party, or in respect of which any
Consolidated Party is an obligor or otherwise provides a Guarantee or other
credit support (other than customary non-recourse carve outs), in a principal
amount outstanding or available for borrowing equal to or greater than
$25,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.08).
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent REIT.
“Subsidiary TRS” means any TRS other than Pebblebrook Hotel Lessee.
“Surge Date” has the meaning specified in Section 7.11(a).
“Surge Period” has the meaning specified in Section 7.11(a).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


31

--------------------------------------------------------------------------------




“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $30,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Term Facility” means the Outstanding Amount of the Term Loans of all Term
Lenders outstanding at such time.
“Term Lender” means any Lender that holds Term Loans at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C‑1.
“Threshold Amount” means $25,000,000.


32

--------------------------------------------------------------------------------




“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Total Outstandings of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“TRS” means each of (a) Pebblebrook Hotel Lessee and (b) each other taxable REIT
subsidiary that is a Wholly Owned Subsidiary of Pebblebrook Hotel Lessee.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Equity Interest.
“Unconsolidated Affiliate Funded Indebtedness” means, as of any date of
determination for any Unconsolidated Affiliate, the product of (a) the sum of
(i) the outstanding principal amount of all obligations of such Unconsolidated
Affiliate, whether current or long-term, for borrowed money and all obligations
of such Unconsolidated Affiliate evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (ii) all purchase money Indebtedness of
such Unconsolidated Affiliate, (iii) all obligations of such Unconsolidated
Affiliate arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations of such Unconsolidated Affiliate in respect of forward
purchase agreements or the deferred purchase price of any property or services
(other than trade accounts payable in the ordinary course of business),
(v) Attributable Indebtedness of such Unconsolidated Affiliate in respect of
capital leases and Synthetic Lease Obligations, (vi) without duplication, all
Guarantees of such Unconsolidated Affiliate with respect to outstanding
Indebtedness of the types specified in clauses (i) through (v) above of Persons
other than such Unconsolidated Affiliate, and (vii) all Indebtedness of such
Unconsolidated Affiliate of the types referred to in clauses (i) through (vi)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Unconsolidated
Affiliate is a general partner or joint venturer, multiplied by (b) the
respective Unconsolidated Affiliate Interest of each Consolidated Party in such
Unconsolidated Affiliate.
“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Consolidated Party in an Unconsolidated Affiliate accounted for
pursuant to the equity method of accounting under GAAP.
“Unencumbered Asset Value” means, as of any date of determination, the Operating
Property Value of all Unencumbered Borrowing Base Properties (other than
Development/Redevelopment Properties).
“Unencumbered Borrowing Base Entity” means, as of any date of determination, any
Person that owns (or leases as ground lessee pursuant to an Eligible Ground
Lease) an Unencumbered Borrowing Base Property.
“Unencumbered Borrowing Base Properties” means, as of any date, a collective
reference to each Real Property listed in the most recent Compliance Certificate
delivered by the Borrower hereunder that meets the following criteria:


33

--------------------------------------------------------------------------------




(i)    such Real Property is, or is expected to be, a “luxury”, “upper upscale”,
or “upscale” full or select service hotel located in the United States;
(ii)    such Real Property is wholly-owned, directly or indirectly, by the
Borrower or a Subsidiary of the Borrower in fee simple or ground leased pursuant
to an Eligible Ground Lease (and such Real Property, whether owned in fee simple
by the Borrower or a Subsidiary of the Borrower or ground leased pursuant to an
Eligible Ground Lease, is leased to the applicable TRS);
(iii)    if such Real Property is owned or ground leased pursuant to an Eligible
Ground Lease by a Subsidiary of the Borrower, then (A) such Subsidiary is a
Guarantor (unless such Subsidiary has been released as, or is not required to
be, a Guarantor pursuant to the terms of Section 6.13), (B) the Borrower
directly or indirectly owns at least ninety percent (90%) of the issued and
outstanding Equity Interests of such Subsidiary, and (C) such Subsidiary is
controlled exclusively by the Borrower and/or one or more Wholly Owned
Subsidiaries of the Borrower (including control over operating activities of
such Subsidiary and the ability of such Subsidiary to dispose of, grant Liens
in, or otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person);
(iv)    such Real Property is free of any Liens (other than Permitted Liens of
the types described in Sections 7.01(a), (b), (c), (d), (e), (g), (h), and (k))
or Negative Pledges;
(v)    such Real Property is free of all material title defects;
(vi)    if such Real Property is subject to an Eligible Ground Lease, then there
is no default by the lessee under the Eligible Ground Lease and such Eligible
Ground Lease is in full force and effect;
(vii)    such Real Property is free of all material structural defects;
(viii)    such Real Property complies in all material respects with all
applicable Environmental Laws and is not subject to any material Environmental
Liabilities;
(ix)    neither all nor any material portion of such Real Property is subject to
any proceeding for the condemnation, seizure or appropriation thereof, nor the
subject of negotiations for sale in lieu thereof;
(x)    such Real Property has not otherwise been removed as an “Unencumbered
Borrowing Base Property” pursuant to the provisions of this Agreement; and
(xi)    the Borrower has executed and delivered to the Administrative Agent all
documents and taken all actions reasonably required by the Administrative Agent
to confirm the rights created or intended to be created under the Loan Documents
and the Administrative Agent has received all other evidence and information
that it may reasonably require;
provided that, if any Real Property does not meet all of the foregoing criteria,
then, upon the request of the Borrower, such Real Property may be included as an
“Unencumbered Borrowing Base Property” with the written consent of the Required
Lenders.
“United States” and “U.S.” mean the United States of America.


34

--------------------------------------------------------------------------------




“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means as of any date of determination, all cash of the
Borrower on such date that (a) does not appear (or would not be required to
appear) as “restricted” on a balance sheet of the Borrower, (b) is not subject
to a Lien in favor of any Person other than Liens granted to the Administrative
Agent and statutory Liens in favor of any depositary bank where such cash is
maintained, (c) does not consist of or constitute “deposits” or sums legally
held by the Borrower in trust for another Person, (d) is not subject to any
contractual restriction or obligation regarding the payment thereof for a
particular purpose (including insurance proceeds that are required to be used in
connection with the repair, restoration or replacement of any property of the
Borrower), and (e) is otherwise generally available for use by the Borrower.
“Unsecured Indebtedness” means all Indebtedness which is not Secured Debt.
“Unsecured Interest Charges” means, as of any date of determination,
Consolidated Interest Charges on the Unsecured Indebtedness for the most
recently ended Calculation Period.
“Unsecured Leverage Increase Period” has the meaning specified in
Section 7.11(g).
“US Bank Facility” means the facility evidenced by that certain Amended and
Restated Credit Agreement, dated as of the date hereof, among the Borrower, the
Parent REIT, certain lenders party thereto, and U.S. Bank National Association,
as administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).
“US Bank Lessee Line of Credit” means the facility evidenced by that certain
Amended and Restated Revolving Credit Note, dated as of the date hereof, among
Pebblebrook Hotel Lessee, as maker, and U.S. Bank National Association, as payee
(as the same may be amended, restated, modified or supplemented from time to
time).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).
“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Equity
Interests with ordinary voting power issued by such Subsidiary (other than
directors’ qualifying shares and investments by foreign nationals mandated by
Applicable Laws) is beneficially owned, directly or indirectly, by such Person.
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to


35

--------------------------------------------------------------------------------




have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Sections, Exhibits and Schedules shall be construed to refer to
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, all terms of an accounting or financial nature
used herein shall be


36

--------------------------------------------------------------------------------




construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any change to GAAP occurring after the Closing
Date as a result of the adoption of any proposals set forth in the Proposed
Accounting Standards Update, Leases (Topic 840), issued by the Financial
Accounting Standards Board on August 17, 2010, or any other proposals issued by
the Financial Accounting Standards Board in connection therewith, in each case
if such change would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) was not required to be so treated under GAAP as in effect on the
Closing Date.
(c)    Financial Covenant Calculation Conventions. Notwithstanding the above,
the parties hereto acknowledge and agree that, for purposes of all calculations
made under the financial covenants set forth in Section 7.11 (including without
limitation for purposes of the definitions of “Pro Forma Basis” set forth in
Section 1.01), (i) after consummation of any Disposition or removal of an
Unencumbered Borrowing Base Property pursuant to Section 1.07 (A) income
statement items (whether income or expense) and capital expenditures
attributable to the property disposed of or removed shall, to the extent not
otherwise excluded in such income statement items for the Consolidated Parties
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, be excluded as of the first day of the applicable period and
(B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (ii) after consummation
of any acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01, be included to the extent relating to any
period applicable in such calculations, (B) to the extent not retired in
connection with such acquisition, Indebtedness of the Person or property
acquired shall be deemed to have been incurred as of the first day of the
applicable period, (iii) in connection with any incurrence of Indebtedness, any
Indebtedness which is retired in connection with such incurrence shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (iv) pro forma adjustments may be included to the extent that such
adjustments would give effect to items that are (1) directly attributable to the
relevant transaction, (2) expected to have a continuing impact on the
Consolidated Parties and (3) factually supportable (in the opinion of the
Administrative Agent).
(d)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.


37

--------------------------------------------------------------------------------





1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.07    Addition/Removal of Unencumbered Borrowing Base Properties.
(a)     The Unencumbered Borrowing Base Properties and the Eligible Ground
Leases as of the Closing Date are listed on Schedule 5.23.
(b)    The Borrower may from time to time add an additional Real Property as an
Unencumbered Borrowing Base Property in a Compliance Certificate delivered to
the Administrative Agent in accordance with the terms of Section 6.03(e);
provided that no Real Property shall be included as an Unencumbered Borrowing
Base Property in any Compliance Certificate delivered to the Administrative
Agent or in any calculation of any of the components of the financial covenants
set forth in Section 7.11 that refer to “Unencumbered Borrowing Base Properties”
unless such Real Property satisfies the eligibility criteria set forth in the
definition of “Unencumbered Borrowing Base Property.”
(c)    Notwithstanding anything contained herein to the contrary, to the extent
any property previously-qualifying as an Unencumbered Borrowing Base Property
ceases to meet the criteria for qualification as such, such property shall be
immediately removed from all financial covenant related calculations contained
herein. Any such property shall immediately cease to be an “Unencumbered
Borrowing Base Property” hereunder and the Borrower shall provide a Compliance
Certificate to the Administrative Agent in accordance with the terms of
Section 6.03(e) removing such Real Property from the list of Unencumbered
Borrowing Base Properties.
(d)    The Loan Parties may voluntarily remove any Unencumbered Borrowing Base
Property from qualification as such (but only in connection with a proposed
financing, sale or other Disposition) by deleting such Unencumbered Borrowing
Base Property in a Compliance Certificate delivered to the Administrative Agent
in accordance with the terms of Section 6.03(e), if, and to the extent: (i) the
Loan Parties shall, immediately following such removal, be in compliance (on a
Pro Forma Basis) with all of the covenants contained in Section 7 of this
Agreement and (ii) no Default exists or would result therefrom. So long as no
Default exists or would result therefrom, the Administrative Agent shall release
any Subsidiary that owns any Unencumbered Borrowing Base Property that is being
removed pursuant to this clause (d) from its obligations (accrued or unaccrued)
under Section 11 and the Administrative Agent shall promptly, and in any event
within five (5) Business Days, execute a Release of Guarantor in the form of
Exhibit H attached hereto if such Subsidiary becomes a Non-Guarantor Subsidiary
in connection with such removal or will become a Non-Guarantor Subsidiary within
ten (10) Business Days of such removal.

2.    THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    The Loans.
(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan to the Borrower
on the Closing Date in an amount


38

--------------------------------------------------------------------------------




not to exceed such Term Lender’s Applicable Percentage of the Term Facility. The
Term Borrowings shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Applicable Percentage of the Term
Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (x)
telephone or (y) a Committed Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six (6)
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three (3) Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice shall specify (i)
whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Borrowing, conversion


39

--------------------------------------------------------------------------------




or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Eurodollar Rate Loans
having an Interest Period of one (1) month. Any such automatic conversion to
Eurodollar Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Eurodollar Rate Loans described in the preceding
subsection. In the case of a Term Borrowing or a Revolving Credit Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or an Event of Default,
no Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
(e)    After giving effect to (i) all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, , and (ii) all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than eight (8)
Interest Periods in effect with respect to the Term Facility and the Revolving
Credit Facility.


40

--------------------------------------------------------------------------------




(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of any Loan Party, and to amend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or any other Loan Party and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance, unless
all the Revolving Credit Lenders have approved such expiry date;
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent, L/C Issuer
and each Revolving Credit Lender, each acting in its sole discretion, has
approved in writing such expiry date; provided that such approval may be
conditioned on such terms and conditions (including the posting of Cash
Collateral or other collateral) as the Administrative Agent, L/C Issuer and each
Revolving Credit Lender, each acting in its sole discretion, may determine; or
(C)    a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at such time a


41

--------------------------------------------------------------------------------




Defaulting Lender hereunder, unless the L/C Issuer has entered into arrangements
satisfactory to the L/C Issuer with the Borrower or such Revolving Credit Lender
to eliminate the L/C Issuer’s risk with respect to such Revolving Credit Lender;
or
(D)    the requested Letter of Credit is to be denominated in a currency other
than Dollars.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Applicable Laws applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


42

--------------------------------------------------------------------------------




(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 9 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Section 9 included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 4 shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable Loan
Party) or enter into the applicable


43

--------------------------------------------------------------------------------




amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven (7) Business Days before the Non-Extension Notice
Date (1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in


44

--------------------------------------------------------------------------------




Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for such purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Credit Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the L/C Issuer, the Borrower or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.


45

--------------------------------------------------------------------------------




(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


46

--------------------------------------------------------------------------------




(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived, to the extent permitted by Applicable Laws, any such
claim against the L/C Issuer and its correspondents with respect to any
particular Letter of Credit unless such notice is given within five (5) Business
Days after the issuance of such Letter of Credit or amendment thereto.
(f)    Role of L/C Issuer. Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant


47

--------------------------------------------------------------------------------




or assignee of the L/C Issuer shall be liable to any Revolving Credit Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Credit Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in clauses (i) through (viii) of Section 2.03(e) and this Section 2.03(f) to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Margin times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by Applicable Laws, to the other Revolving Credit Lenders in
accordance with the upward


48

--------------------------------------------------------------------------------




adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall, in connection with the issuance or extension
(whether or not pursuant to an automatic extension) of each Letter of Credit,
pay directly to the L/C Issuer for its own account a fronting fee for each
Letter of Credit equal to the greater of (i) $1,500 and (ii) twelve and one-half
basis points (0.125%) times the maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect with
respect to such Letter of Credit). Such fronting fee shall be payable upon
issuance or extension of the applicable Letter of Credit. For the purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition to the foregoing, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Loan Parties Other than the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Loan Party other than
the Borrower, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Loan Parties inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Loan Parties.

2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.04, shall make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in Dollars in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Revolving Credit Lender’s Revolving Credit


49

--------------------------------------------------------------------------------




Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility and (ii) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all Swing Line Loans at such time
shall not exceed such Revolving Credit Lender’s Revolving Credit Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (x) telephone or (y) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $250,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower. The Swing Line Lender shall not be required to
fund any Swing Line Loan to the extent any Lender is at such time a Defaulting
Lender hereunder.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Commitments and the conditions
set forth in


50

--------------------------------------------------------------------------------




Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Revolving Credit Lender shall make an amount
equal to its Applicable Revolving Credit Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Revolving Credit Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Revolving Credit Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the


51

--------------------------------------------------------------------------------




obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be in a form reasonably acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 11:00 a.m. (A) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be


52

--------------------------------------------------------------------------------




accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each such prepayment shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, then the Borrower shall
immediately prepay the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans the Total Revolving Credit
Outstandings exceed the Revolving Credit Facility at such time.

2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.
(b)    Mandatory. If, after giving effect to any reduction of the Revolving
Credit Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Revolving Credit Facility, such Sublimit shall be
automatically reduced by the amount of such excess.
(c)    Application of Commitment Reductions; Payment of Fees. Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Facility, the Revolving Credit Commitment of each Revolving Credit Lender shall
be reduced by such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued


53

--------------------------------------------------------------------------------




until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07    Repayment of Loans.
(a)    Term Loans. The Borrower shall repay to the Term Lenders on the Maturity
Date with respect to the Term Facility the aggregate principal amount of all
Term Loans outstanding on such date.
(b)    Revolving Credit Loans. The Borrower shall repay the Revolving Credit
Lenders on the Maturity Date with respect to the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date with respect to the Revolving Credit Facility.

2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin for the Revolving Credit
Facility.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall


54

--------------------------------------------------------------------------------




be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Revolving Unused Fees. The Borrower shall, for each day during the term
of this Agreement (i) on which there exist any Revolving Credit Commitments and
(ii) that the Applicable Margin is determined pursuant to clause (a) of the
definition of Applicable Margin, pay to the Administrative Agent for the account
of each Revolving Credit Lender holding a Revolving Credit Commitment (in
accordance with such Lender’s Applicable Revolving Credit Percentage thereof),
an unused fee (the “Revolving Unused Fee”) equal to the Revolving Unused Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
Outstanding Amount of Revolving Credit Loans (less the amount of any outstanding
Swing Line Loans) as of such date, subject to adjustment as provided in
Section 2.17. The Revolving Unused Fee shall accrue at all times during the term
of this Agreement at which there exist any Revolving Credit Commitments,
including at any time during which one or more of the conditions in Section 5 is
not met. The Revolving Unused Fee shall be calculated for each calendar quarter
in arrears, based on the applicable daily Revolving Unused Rate during each day
of such calendar quarter or portion thereof and shall be due and payable on the
fifth day of each January, April, July and October (or the next succeeding
Business Day if such day is not a Business Day), commencing on January 5, 2018
(with such initial payment to include such fees commencing from the Closing
Date), and on the Maturity Date with respect to the Revolving Credit Facility.
(b)    Facility Fee. The Borrower shall, for each day during the term of this
Agreement (i) on which there exist any Revolving Credit Commitments and (ii)
that the Applicable Margin is determined pursuant to clause (b) of the
definition of Applicable Margin, pay to the Administrative Agent for the account
of each Revolving Credit Lender holding a Revolving Credit Commitment (in
accordance with such Lender’s Applicable Revolving Credit Percentage thereof), a
facility fee equal to the Applicable Margin times the actual daily amount of the
Revolving Credit Facility (or, if the Revolving Credit Facility terminated, on
the actual daily Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and L/C Obligations), regardless of usage, subject to adjustment as
provided in Section 2.17. The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Revolving Credit Loans, Swing
Line Loans or L/C Obligations remain outstanding), including at any time during
which one or more of the conditions in Section 4 is not met, and shall be due
and payable quarterly in arrears on the fifth day of each January, April, July
and October (or the next succeeding Business Day if such day is not a Business
Day), and on the last day of the Availability Period (and, if applicable,
thereafter on demand). The facility fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Margin during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.
(c)    Other Fees.
(i)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


55

--------------------------------------------------------------------------------




(ii)    The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, such fees (if any) in the amounts and at the times specified in the
Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Section 8. The Borrower’s obligations under this paragraph
shall survive until the date that is one (1) year after the date of the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.


56

--------------------------------------------------------------------------------




(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    Clawback.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall


57

--------------------------------------------------------------------------------




constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Section 2, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, with interest earned thereon at the Federal Funds Rate until
returned.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the


58

--------------------------------------------------------------------------------




Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations in respect of any of the Facilities
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Parties at such time) of payment on account
of the Obligations in respect of the Facilities owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

2.14    Extension of Maturity Date in Respect of Revolving Credit Facility.
(a)    Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clause (b) of this Section 2.14 and subject to the
provisions of clause (c) of this Section 2.14, the Borrower shall, on January
15, 2022 (the “Initial Maturity Date”), cause (i) the Obligations under the
Revolving Credit Facility (including, without limitation, all outstanding
principal and interest on the Revolving Credit Loans and Swing Line Loans) and
(ii) all fees, costs and expenses due and owing under the Loan Documents to be
Fully Satisfied.
(b)    Extended Maturity Date Option. Not more than ninety (90) days and not
less than sixty (60) days prior to the Initial Maturity Date, the Borrower may
request in writing that the Revolving Credit Lenders extend the term of the
Revolving Credit Facility to the First Extended Maturity Date so long as no
Default exists at the time of such request. If the Initial Maturity Date is
extended to the First Extended Maturity Date, then, not more than ninety (90)
days and not less than sixty (60) days prior to the First Extended Maturity
Date, the Borrower may request in writing that the Revolving Credit Lenders
extend the term of the Revolving Credit Facility to the Second Extended Maturity
Date so long as no Default exists at the time of such request. Each Revolving
Credit Lender agrees that the Maturity Date with respect to the Revolving Credit
Facility shall be extended following such a request from the Borrower subject to
satisfaction of the following terms and conditions:


59

--------------------------------------------------------------------------------




(i)    no Default shall exist on the date of such extension and after giving
effect thereto;
(ii)    the Borrower shall, at the Initial Maturity Date and, if applicable, the
First Extended Maturity Date pay to the Administrative Agent (for the pro rata
benefit of each Revolving Credit Lender based on its respective Applicable
Percentage as of such date) an extension fee equal to (A) seven and one-half
basis points (0.075%), multiplied by (B) the Revolving Credit Exposure of all
Revolving Credit Lenders as of such date and shall have paid all other
outstanding fees, expenses or other amounts for which the Loan Parties are
responsible hereunder; and
(iii)    each Loan Party shall deliver to the Administrative Agent a certificate
dated as of the Initial Maturity Date and, if applicable, the First Extended
Maturity Date signed by a Responsible Officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such extension and (B) certifying that, before and after giving effect to
such extension, (1) the representations and warranties of such Loan Party
contained in Section 5 and the other Loan Documents are true and correct in all
material respects on and as of the Initial Maturity Date or the First Extended
Maturity Date, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01,
and (2) no Default exists.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower and each of the Revolving Credit Lenders of the
effectiveness of any extension pursuant to this Section 2.14.
(d)    Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02) or of any other Loan Document, the Borrower
shall, immediately upon the occurrence of such acceleration, cause such
accelerated Obligations to be Fully Satisfied.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.15    Increase in Total Credit Exposure.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, from time to time, request an increase in the Total Credit Exposure of all
Lenders (which increase may take the form of additional Revolving Credit
Commitments under the Revolving Credit Facility, an increase to the Term
Facility, or one or more additional term loan tranches) by an amount (for all
such requests) not exceeding $500,000,000; provided that any such request for an
increase shall be in a minimum amount of $10,000,000 and, if greater than
$10,000,000, in whole increments of $1,000,000 in excess thereof, unless the
Administrative Agent and the Borrower agree otherwise; provided, further, that,
after giving effect to such increase, the Total Credit Exposure of all Lenders
shall not exceed $1,250,000,000 less the amount of any prepayments of the
Outstanding Amount of the Term Facility.


60

--------------------------------------------------------------------------------




At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender may decline or elect to
participate in such requested increase in the Total Credit Exposure of all
Lenders in its sole discretion, and each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Total
Credit Exposure and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Total Credit Exposure.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Total Credit Exposure of any
Lenders is increased in accordance with this Section, the Administrative Agent
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 5 and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. To the extent
that the increase of the Commitments shall take the form of a new term loan
tranche, this Agreement shall be amended, in form and substance satisfactory to
the Administrative Agent, to include such terms as are customary for a term loan
commitment. The Borrower shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Total Credit Exposure of any Lender under this Section, and each Loan Party
shall execute and deliver such documents or instruments as the Administrative
Agent may require to evidence such increase in the Total Credit Exposure of any
Lender and to ratify each such Loan Party’s continuing obligations hereunder and
under the other Loan Documents.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.


61

--------------------------------------------------------------------------------





2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02, or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one (1) Business Day (in all other cases)
following any request by the Administrative Agent, the L/C Issuer or the Swing
Line Lender, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.17(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or the Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


62

--------------------------------------------------------------------------------





2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Laws:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


63

--------------------------------------------------------------------------------




(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender). Each Defaulting
Lender shall be entitled to receive fees payable under Section 2.09(b) for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the sum of (1) the outstanding principal amount of the Revolving Credit Loans
funded by it, and (2) its Applicable Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to this Agreement.
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Revolving Credit Percentage of the stated
amount of Letters of Credit for which such Defaulting Lender has provided Cash
Collateral pursuant to this Agreement.
(C)    With respect to any fee payable under Section 2.09(b) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and the Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or the Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Credit Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. Subject to Section 10.22,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.


64

--------------------------------------------------------------------------------




(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

3.    TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
Applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Applicable Laws,


65

--------------------------------------------------------------------------------




shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to
subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Applicable Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Tax Indemnifications.
(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C


66

--------------------------------------------------------------------------------




Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Applicable Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


67

--------------------------------------------------------------------------------




(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” Article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” Article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such


68

--------------------------------------------------------------------------------




Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Obligations as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.


69

--------------------------------------------------------------------------------





3.02    Illegality. If any Lender determines that any Applicable Laws have made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain, fund or charge interest with respect to
any Credit Extension, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to
clause (a)(i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.


70

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity ratios or requirements has or would
have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit


71

--------------------------------------------------------------------------------




issued by the L/C Issuer, to a level below that which such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or the L/C
Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


72

--------------------------------------------------------------------------------




(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office; provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then,
at the request of Borrower, such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Borrower’s obligations under this Section 3 shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

4.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


73

--------------------------------------------------------------------------------





4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Borrower
to be true and correct as of the Closing Date and such other documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each of the Loan
Parties is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification;
(v)    a favorable opinion of Honigman Miller Schwartz and Cohn LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may request;
(vi)    a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a), (b) and (c)
have been satisfied, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) a calculation of the Consolidated Leverage Ratio as of the last
day of the fiscal quarter of the Borrower ended on June 30, 2017;


74

--------------------------------------------------------------------------------




(viii)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on June 30, 2017, signed by a Responsible
Officer of the Borrower;
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(x)    a certificate executed by a Responsible Officer of the Borrower as of the
Closing Date, in form and substance satisfactory to the Administrative Agent,
regarding the Solvency of (A) the Borrower, (B) each of the other Loan Parties,
and (C) the Consolidated Parties on a consolidated basis; and
(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    Any fees required to be paid hereunder or under the Fee Letters on or
before the Closing Date shall have been paid (provided such fees may be paid
from the proceeds of such initial Credit Extension).
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
(d)    The representations and warranties of the Borrower and each other Loan
Party contained in Section 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the Closing Date.
(e)    No Default shall exist, or would result from, such proposed Credit
Extension or from the application of the proceeds thereof.
(f)    There shall not have occurred any event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.
(g)    The absence of any condition, circumstance, action, suit, investigation
or proceeding pending or, to the knowledge of the Borrower and/or Guarantors,
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.
(h)    The Parent REIT and the Borrower shall have entered into (i) the US Bank
Facility, the PNC Facility, the Capital One Facility and the US Bank Lessee Line
of Credit and (ii) a conforming amendment to the Senior Notes, each in form and
substance reasonably satisfactory to the Administrative Agent.


75

--------------------------------------------------------------------------------




Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Section 5 or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    Assuming the effectiveness of the requested Credit Extension, the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility.
(d)    The Borrower shall be in compliance (on a Pro Forma Basis taking into
account the applicable Credit Extension) with the financial covenants set forth
in Section 7.11.
(e)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(f)    All of the conditions precedent set forth in Section 4.01 shall have been
satisfied on or prior to date of such requested Credit Extension.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and (c) have
been satisfied on and as of the date of the applicable Credit Extension.

5.    REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01    Existence, Qualification and Power. Each Consolidated Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Applicable Laws of the jurisdiction of its incorporation or organization,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is


76

--------------------------------------------------------------------------------




duly qualified and is licensed and, as applicable, in good standing under the
Applicable Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, except in each case, to the extent such violation, breach, Lien or
payment could not reasonably be expected to have a Material Adverse Effect, or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Applicable Laws.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties, on a consolidated basis, as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all indebtedness and other
liabilities, direct or contingent, of the Consolidated Parties as of the date
thereof, including liabilities for taxes, commitments and Indebtedness, that in
each case is material in relation to the business, operations, properties,
assets or condition (financial or otherwise) of the Consolidated Parties.
(b)    The unaudited consolidated balance sheets of the Consolidated Parties
dated June 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Except as otherwise set
forth on Schedule 5.05, such financial statements set forth all indebtedness and
other liabilities, direct or contingent, of the Consolidated Parties as of June
30, 2017, including liabilities for taxes,


77

--------------------------------------------------------------------------------




commitments and Indebtedness, that in each case is material in relation to the
business, operations, properties, assets or condition (financial or otherwise)
of the Consolidated Parties.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    The consolidated pro forma balance sheets of the Consolidated Parties as
of June 30, 2017, and the related consolidated pro forma statements of income
and cash flows of the Consolidated Parties for the three (3) months then ended,
certified by the chief financial officer or treasurer of the Borrower, copies of
which have been furnished to each Lender, fairly present the consolidated pro
forma financial condition of the Consolidated Parties as at such date and the
consolidated pro forma results of operations of the Consolidated Parties for the
period ended on such date, all in accordance with GAAP.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Responsible Officer of any Consolidated
Party after due and diligent investigation, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Consolidated Party or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, if determined adversely, could (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status of, or the financial
effect on, any Consolidated Party with respect to the matters described on
Schedule 5.06.

5.07    No Default. No Consolidated Party is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default exists or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08    Ownership of Property; Liens; Investments.
(a)    Each Loan Party has good record and marketable title in fee simple to, or
valid leasehold interests in, each of the Unencumbered Borrowing Base Properties
and/or all other real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    The property of each Loan Party is subject to no Liens, other than Liens
set forth on Schedule 5.08(b) and Liens permitted by Section 7.01.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all
Investments held by any Consolidated Party on the Closing Date, showing as of
the Closing Date the amount, obligor or issuer and maturity, if any, thereof.

5.09    Environmental Compliance.
(a)    The Consolidated Parties conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Laws on
their respective businesses, operations and Real Properties, and as a result
thereof the Consolidated Parties have reasonably concluded that, except as
specifically


78

--------------------------------------------------------------------------------




disclosed in Schedule 5.09, such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(b)    Except as otherwise set forth in Schedule 5.09 and except as would not
reasonably be expected to have a Material Adverse Effect, (i) none of the real
properties currently or to the knowledge of any Responsible Officer of any
Consolidated Party, formerly owned or operated by any Consolidated Party, is
listed or, to the knowledge of any Responsible Officer of any Consolidated
Party, proposed for listing on the United States Environmental Protection
Agency’s (EPA) National Priorities List or on the EPA Comprehensive
Environmental Response, Compensation, and Liability Information Sharing database
or any analogous state or local list, nor to the knowledge of any Responsible
Officer of any Consolidated Party is any adjacent property on such list, (ii) no
Consolidated Party has operated and, to the knowledge of any Responsible Officer
of any Consolidated Party, there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been
transported, treated, stored or disposed on any Real Property currently owned or
operated by any Consolidated Party or, to the knowledge of any Responsible
Officer of any Consolidated Party, on any real property formerly owned or
operated by any Consolidated Party, (iii) or to the knowledge of any Responsible
Officer of any Consolidated Party, there is no friable asbestos or
asbestos-containing material on any Real Property currently owned or operated by
any Consolidated Party, and (iv) Hazardous Materials have not been transported,
released, discharged or disposed of on any real property currently or formerly
owned or operated by any Consolidated Party.
(c)    Except as otherwise set forth on Schedule 5.09, no Consolidated Party is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Laws; and to the knowledge of the Responsible
Officers of the Consolidated Parties all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any real property
currently or formerly owned or operated by any Consolidated Party have been
disposed of in a manner not reasonably expected to result in a Material Adverse
Effect.
(d)    Except as otherwise set forth on Schedule 5.09, each of the Unencumbered
Borrowing Base Properties and, to the knowledge of the Responsible Officers of
the Loan Parties, all operations at such Unencumbered Borrowing Base Properties
are in compliance with all Environmental Laws in all material respects, there is
no material violation of any Environmental Laws with respect to such
Unencumbered Borrowing Base Properties or, to the knowledge of any Responsible
Officer of any Loan Party, the businesses operated thereon, and there are no
conditions relating to such Unencumbered Borrowing Base Properties or the
businesses that could reasonably be expected to result in a Material Adverse
Effect.
(e)    Except as otherwise set forth on Schedule 5.09, none of the Unencumbered
Borrowing Base Properties contains, or to the knowledge of any Responsible
Officer of any Loan Party has previously contained, any Hazardous Materials at,
on or under such Unencumbered Borrowing Base Properties in amounts or
concentrations that constitute or constituted a violation of Environmental Laws
that could have a Material Adverse Effect.


79

--------------------------------------------------------------------------------




(f)    Except as otherwise set forth on Schedule 5.09, no Loan Party has
received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding Hazardous Materials or compliance with
Environmental Laws with regard to any of its Unencumbered Borrowing Base
Properties or the businesses located thereon, nor does any Responsible Officer
of any Loan Party have knowledge or reason to believe that any such notice will
be received or is being threatened.
(g)    No Consolidated Party is subject to any judicial proceeding or
governmental or administrative action and, to the knowledge of the Responsible
Officers of the Consolidated Parties, no such proceeding or action is threatened
in writing, under any Environmental Laws that could reasonably be expected to
give rise to a Material Adverse Effect, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Laws
with respect to the Consolidated Parties, the Unencumbered Borrowing Base
Properties or, to the knowledge of any Responsible Officer of any Consolidated
Party, the businesses located thereon that could be reasonably expected to give
rise to a Material Adverse Effect.

5.10    Insurance. The properties of the Consolidated Parties are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Consolidated Party
operates. The insurance coverage of the Consolidated Parties with respect to the
Unencumbered Borrowing Base Properties as of the Closing Date is outlined as to
carrier, policy number, expiration date, type and amount on Schedule 5.10.

5.11    Taxes. The Consolidated Parties have filed all Federal and state income
and other material tax returns and reports required to be filed, and have paid
all Federal and state income and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Consolidated Party that would, if made, have
a Material Adverse Effect. No Consolidated Party nor any Subsidiary thereof is
party to any tax sharing agreement; provided, however, that any tax protection
agreement entered into with a contributor of property to a Consolidated Party
(but only to the extent the indemnity or other obligation to such contributor
under such tax protection agreement is limited to any capital gains tax that
would be due upon a sale or other Disposition of such contributed property and
either (i) is limited to an amount that does not exceed one percent (1%) of the
total assets of such Consolidated Party or (ii) exceeds one percent (1%) but
less than five percent (5%) of the total assets of such Consolidated Party but
which indemnity is only triggered by a sale or other Disposition of such
contributed property) shall not be considered a tax sharing agreement.

5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, except to the
extent that the failure to so comply would result in, or could reasonably be
expected to result in, a Material Adverse Effect. Each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Pension Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service.


80

--------------------------------------------------------------------------------




To the best knowledge of each Consolidated Party, nothing has occurred that
would prevent or cause the loss of the tax-qualified status of any such Pension
Plan.
(b)    There are no pending or, to the best knowledge of each Consolidated
Party, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Consolidated Parties nor
any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) there has been no failure to satisfy the minimum funding
standard applicable to a Pension Plan under Section 412 of the Code and
Section 302 of ERISA for any plan year, and no waiver of the minimum funding
standards applicable to a Pension Plan under Section 412 of the Code and
Section 302 of ERISA for any plan year has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
sixty percent (60%) or higher and neither the Consolidated Parties nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such Pension Plan to
drop below sixty percent (60%) as of the most recent valuation date;
(iv) neither the Consolidated Parties nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the
Consolidated Parties nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
(d)    Neither the Consolidated Parties nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than those listed on
Schedule 5.12(d) hereto.
(e)    Neither the Borrower nor any of its Subsidiaries is (i) an employee
benefit plan subject to Title I of ERISA, (ii) a plan or account subject to
Section 4975 of the Code, (iii) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Code or (iv) a “governmental
plan” within the meaning of ERISA.

5.13    Subsidiaries; Equity Interests. The corporate capital and ownership
structure of the Consolidated Parties is as described in Schedule 5.13(a) (as of
the most recent update of such schedule in accordance with Section 6.02(h)
hereof). Set forth on Schedule 5.13(b) is a complete and accurate list (as of
the most recent update of such schedule in accordance with Section 6.02(h)
hereof) with respect to each Consolidated Party of (i) jurisdiction of
organization, (ii) number of ownership interests (if expressed in units or
shares) of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding ownership interests (if expressed in units or shares)
of each class owned (directly or indirectly) by the Parent REIT, the Borrower
and their Subsidiaries, (iv) all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto and
(v) an identification of which such Consolidated Parties are Guarantors
hereunder and which Unencumbered Borrowing Base Properties are owned by each
such Loan Party. The outstanding Equity Interests of the Consolidated Parties
are, to the extent applicable depending on the organizational nature of such
Person, validly issued, fully paid and non‑assessable and are


81

--------------------------------------------------------------------------------




owned by the Parent REIT, the Borrower or a Subsidiary thereof (as applicable),
directly or indirectly, in the manner set forth on Schedule 5.13(b), free and
clear of all Liens (other than Permitted Liens or, in the case of the Equity
Interests of the Loan Parties, statutory Liens or Liens arising under or
contemplated in connection with the Loan Documents). Other than as set forth in
Schedule 5.13(b) (as of the most recent update of such schedule in accordance
with Section 6.02(h) hereof), no Consolidated Party (other than the Parent REIT)
has outstanding any securities convertible into or exchangeable for its Equity
Interests nor does any such Consolidated Party have outstanding any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to its Equity Interests.
The copy of the Organization Documents of each Loan Party provided pursuant to
Section 4.01(a)(iv) is a true and correct copy of each such document as of the
Closing Date, each of which is valid and in full force and effect.

5.14    Margin Regulations; Investment Company Act.
(a)    The Consolidated Parties are not engaged and will not engage, principally
or as one of their important activities, in the business of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Consolidated Parties nor any Person Controlling such
Consolidated Parties is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any other Consolidated Party is subject, and all other matters known
to any Responsible Officer of any Consolidated Party (other than matters of a
general economic nature), that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Consolidated Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Consolidated
Parties represent only that such information was prepared in good faith based
upon assumptions believed by the Consolidated Parties to be reasonable at the
time (it being recognized by the Lenders that projections as to future events
are not to be viewed as facts and that actual results may differ).

5.16    Compliance with Laws. Each Consolidated Party thereof is in compliance
in all material respects with the requirements of all Applicable Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Applicable Laws or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17    Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

5.18    Intellectual Property; Licenses, Etc. The Borrower and the other
Consolidated Parties own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent


82

--------------------------------------------------------------------------------




rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person. To the knowledge of any Responsible Officer of any Consolidated Party,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrower or any other Consolidated Party infringes upon any rights held by any
other Person, except for such infringements that would not have a Material
Adverse Effect. Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of any
Responsible Officer of any Consolidated Party, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.19    Solvency. (a) As of the Closing Date and immediately prior to the
initial Credit Extension, the Borrower is Solvent, each other Loan Party is
Solvent, and the Consolidated Parties, on a consolidated basis, are Solvent,
(b) as of the date and immediately prior to each Subsidiary becoming a Guarantor
pursuant to Section 6.12, such Subsidiary is Solvent, and (c) following the
initial Credit Extension, the Borrower is Solvent, each other Loan Party is
Solvent, and the Consolidated Parties, on a consolidated basis, are Solvent if
the contribution rights that each such party will have against such other
parties and the subrogation rights that each such party may have, if any,
against the Borrower are taken into account.

5.20    Casualty, Etc. None of the Unencumbered Borrowing Base Properties have
been affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.21    Labor Matters. As of the Closing Date, there are no collective
bargaining agreements or Multiemployer Plans covering the employees of any
Consolidated Party or any of their Subsidiaries. No Consolidated Party or any of
their Subsidiaries has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last year, which could (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.

5.22    REIT Status. The Parent REIT is qualified as a REIT and the Borrower is
qualified as a REIT, a partnership or a disregarded entity (in each case, for
federal income tax purposes), a TRS or a QRS, and each of their Subsidiaries
that is a corporation is either a TRS or a QRS. As of the Closing Date, the
Subsidiaries of the Parent REIT and the Borrower that are taxable REIT
subsidiaries, as such term is used in the Code, are identified on Schedule 5.22.

5.23    Unencumbered Borrowing Base Properties. Each Unencumbered Borrowing Base
Property listed in each Compliance Certificate delivered by the Borrower to the
Administrative Agent in accordance with the terms of this Agreement fully
qualifies as an Unencumbered Borrowing Base Property as of the date of such
Compliance Certificate.

5.24    OFAC. Neither the Parent REIT, nor any of its Subsidiaries, nor, to the
knowledge of the Parent REIT and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

5.25    Anti-Corruption Laws. The Parent REIT and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act


83

--------------------------------------------------------------------------------




2010, and other similar anti‑corruption legislation in other jurisdictions, and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

5.26    EEA Financial Institutions. Neither the Parent REIT, nor any of its
Subsidiaries, is an EEA Financial Institution.



6.    AFFIRMATIVE COVENANTS. So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall not be Fully Satisfied,
or any Letter of Credit shall remain outstanding, the Borrower shall, and shall
cause each Consolidated Party (except where expressly limited to the Borrower or
the Loan Parties, as applicable) to:

6.01    Financial Statements. Deliver to the Administrative Agent, for
distribution to the Lenders:
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Parent REIT (commencing with the fiscal year
ended December 31, 2017), a consolidated balance sheet of the Consolidated
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be (i) certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Consolidated
Parties in accordance with GAAP, and (ii) audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
and
(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Parent REIT (commencing with the fiscal quarter ended September 30, 2017), a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, the related consolidated statements of income or operations for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) or (b) above at the times specified therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent
(for distribution of the same to each Lender):


84

--------------------------------------------------------------------------------




(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes), and (ii) a profit and loss summary showing the operating
condition for each of the Unencumbered Borrowing Base Properties (in form and
with such detail as is reasonably satisfactory to the Administrative Agent);
(b)    if a Default exists, promptly after any request by the Administrative
Agent, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Consolidated Party by independent accountants in
connection with the accounts or books of any Consolidated Party, or any audit of
any of them, subject to applicable professional guidelines;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
shareholders of the Parent REIT, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower or the Parent
REIT may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any report furnished to
any holder of debt securities of any Loan Party (or any Subsidiary thereof if
such debt securities are recourse (other than customary non-recourse carve outs)
to such Loan Party) pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(e)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(f)    not later than five (5) Business Days after receipt thereof by any Loan
Party, copies of all notices, requests and other documents (including
amendments, waivers and other modifications) so received under or pursuant to
any instrument, indenture, loan or credit or similar agreement regarding or
related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may request;
(g)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party with respect to
an Unencumbered Borrowing Base Property with any Environmental Laws that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
Unencumbered Borrowing Base Property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Laws;


85

--------------------------------------------------------------------------------




(h)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), an update to Schedules 5.06, 5.09, 5.12(d) or 5.13(a)
or (b) to the extent the information provided by any such schedules has changed
since the most recent update thereto; provided that the Borrower shall, promptly
upon the Administrative Agent’s written request therefor, provide any
information or materials requested by the Administrative Agent to confirm or
evidence the matters reflected in such updated schedules;
(i)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), copies of Smith Travel Research (STR Global) summary
STAR Reports for each Unencumbered Borrowing Base Property for the fiscal
quarter to which such financial statements relate;
(j)    promptly, of any change in any public or private Debt Rating;
(k)    annually, on or before December 31, written evidence of the current Debt
Ratings by any of Moody’s, S&P and/or Fitch, if such rating agency has provided
to the Parent REIT or the Borrower a private debt rating, which evidence shall
be reasonably acceptable to the Administrative Agent; and
(l)    promptly, such additional information regarding the business, financial
or corporate affairs of the Loan Parties or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request (either in
its discretion or at the direction of the Required Lenders) to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower


86

--------------------------------------------------------------------------------




Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform that is not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

6.03    Notices. Promptly notify the Administrative Agent (who shall promptly
notify each Lender):
(a)    of the occurrence of any Default;
(b)    of (i)(A) any breach or non-performance of, or any default under, a
material Contractual Obligation of any Loan Party; (B) the commencement of, or
any material development in, any litigation or proceeding affecting any Loan
Party, including pursuant to any Environmental Laws; or (C) any other matter,
which, in the case of any of clause (A), (B) or (C), individually or in the
aggregate, has resulted in or could reasonably be expected to result in a
Material Adverse Effect; and (ii) any material written dispute or any material
litigation, investigation, proceeding or suspension between the Borrower or any
Loan Party and any Governmental Authority;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party, including any determination by the Borrower
referred to in Section 2.10(b);
(e)    of any voluntary addition or removal of an Unencumbered Borrowing Base
Property or other event or circumstance that results in a Real Property
previously qualifying as an Unencumbered Borrowing Base Property ceasing to
qualify as such; provided that such notification shall be accompanied by an
updated Compliance Certificate with calculations showing the effect of such
addition or removal on the financial covenants contained herein; and
(f)    of any adverse changes to any insurance policy obtained by any Loan Party
with respect to or in connection with any Unencumbered Borrowing Base Property
in accordance with Section 6.15, including, without limitation, any reduction in
the amount or scope of coverage or any increase in any deductible or other
self-retention amount thereunder.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein (including, in the case of any notice pursuant to
Section 6.03(a), a description of any and all provisions of this Agreement and
any other Loan Document that the Responsible Officers of the Borrower believe
have been breached) and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all of its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in


87

--------------------------------------------------------------------------------




good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Consolidated Parties; and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (the commencement and continuation of which
proceedings shall suspend the collection of any such contested amount from such
Consolidated Party, and suspend the enforcement thereof against, the applicable
property), and adequate reserves in accordance with GAAP are being maintained by
such Consolidated Party and, as to any Loan Party, such claims are bonded (to
the extent requested by the Administrative Agent).

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Applicable Laws
of the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty (as to
which insurance satisfying the criteria hereunder was maintained at the time of
such casualty) excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of any Consolidated Party, insurance with
respect to the properties and business of the Consolidated Parties against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and, in the case of
insurance maintained by the Loan Parties, providing for not less than thirty
(30) days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

6.08    Compliance with Laws and Contractual Obligations. Comply in all material
respects with the requirements of all Applicable Laws, all Contractual
Obligations and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Applicable Laws, Contractual Obligation or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of each Consolidated Party.

6.10    Inspection Rights. Permit representatives of the Administrative Agent to
visit and inspect any property of any Loan Party, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants (provided that the Borrower may, if it so
chooses, be present at or may participate in any such discussions), at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to such Loan Party with the costs and
expenses


88

--------------------------------------------------------------------------------




of the Administrative Agent being for its own account if no Event of Default
then exists; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital, capital expenditures and other general corporate purposes (including,
without limitation, property acquisitions and Restricted Payments not prohibited
under Section 7.06) not in contravention of any Applicable Laws or of any Loan
Document.

6.12    Additional Guarantors. Unless such Subsidiary is not required to become
a Guarantor pursuant to Section 6.13, notify the Administrative Agent at the
time that any Person becomes a Subsidiary of the Borrower, another Loan Party or
any Intermediate REIT (other than, in each case, a Non-Guarantor Subsidiary),
and promptly thereafter (and in any event on the earlier to occur of (a) the
date on which such Person Guarantees any other Specified Debt or (b)
concurrently with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), or such later date as the Administrative Agent may agree in
writing), cause such Person to (i) become a Guarantor by executing and
delivering to the Administrative Agent a counterpart of this Agreement, a
Joinder Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Section 4.01(a)(iii), 4.01(a)(iv),
4.01(a)(vi) and 4.01(a)(vii), together with a favorable opinion of counsel of
such Person, all such documentation and opinion to be in form, content and scope
reasonably satisfactory to the Administrative Agent.

6.13    Release of Guarantors. If the Parent REIT achieves at least two (2)
Investment Grade Ratings, then, at the written request of the Borrower, the
Guarantors (other than the Parent REIT) shall be released and discharged from
all obligations (accrued or unaccrued) hereunder (other than those that
expressly survive termination hereof), provided that any Subsidiary of the
Borrower, another Loan Party or any Intermediate REIT (other than, in each case,
a Non-Guarantor Subsidiary) that (a) owns or ground leases any Real Property
that qualifies as an Unencumbered Borrowing Base Property and (b) is liable for
any recourse Indebtedness (whether secured or unsecured, and including any
guarantee obligations in respect of indentures or otherwise) shall nonetheless
be required to be a Guarantor hereunder in order for each Real Property owned or
ground leased by such Subsidiary to be treated as an Unencumbered Borrowing Base
Property.

6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution or
acknowledgment thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

6.15    Additional Insurance Requirements for Unencumbered Borrowing Base
Properties.
(a)    Obtain and maintain, with respect to each Unencumbered Borrowing Base
Property (or cause the applicable TRS that is party to any Lease regarding each
such Unencumbered Borrowing Base Property to obtain and maintain), at its (or
their) sole expense the following:
(i)    property insurance with respect to all insurable property located at or
on or constituting a part of such Unencumbered Borrowing Base Property, against
loss or damage


89

--------------------------------------------------------------------------------




by fire, lightning, windstorm, explosion, hail, tornado and such additional
hazards as are presently included in “Special Form” (also known as “all-risk”)
coverage and against any and all acts of terrorism (to the extent commercially
available) and such other insurable hazards as the Administrative Agent may
require, in an amount not less than one hundred percent (100%) of the full
replacement cost, including the cost of debris removal, without deduction for
depreciation and sufficient to prevent the applicable Loan Parties and the
Administrative Agent from becoming a coinsurer, such insurance to be in
“builder’s risk” completed value (non reporting) form during and with respect to
any construction on or with respect to such Unencumbered Borrowing Base
Property;
(ii)    if and to the extent any portion of any of the improvements are, under
the Flood Disaster Protection Act of 1973 (“FDPA”), as it may be amended from
time to time, in a Special Flood Hazard Area, within a Flood Zone designated A
or V in a participating community, a flood insurance policy in an amount
required by the Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of Applicable Laws and the FDPA, as such
requirements may from time to time be in effect;
(iii)    general liability insurance, on an “occurrence” basis, against claims
for “personal injury” liability, including bodily injury, death or property
damage liability, for the benefit of the applicable Loan Party as named insured
and the Administrative Agent as additional insured;
(iv)    statutory workers’ compensation insurance with respect to any work on or
about such Unencumbered Borrowing Base Property (including employer’s liability
insurance, if required by the Administrative Agent), covering all employees of
the applicable Loan Party and/or its applicable Subsidiaries and any contractor;
(v)    if there is a general contractor, commercial general liability insurance,
including products and completed operations coverage, and in other respects
similar to that described in clause (iv) above, for the benefit of the general
contractor as named insured and the applicable Loan Party and the Administrative
Agent as additional insureds, in addition to statutory workers’ compensation
insurance with respect to any work on or about the premises (including
employer’s liability insurance, if required by the Administrative Agent),
covering all employees of the general contractor and any contractor; and
(vi)    such other insurance (and related endorsements) as may from time to time
be required by the Administrative Agent (including but not limited to soft cost
coverage, automobile liability insurance, business interruption insurance or
delayed rental insurance, boiler and machinery insurance, earthquake insurance
(if then customarily carried by owners of premises similarly situated), wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
improvements.
(b)    All insurance policies obtained by any Loan Party with respect to or in
connection with any Unencumbered Borrowing Base Property shall be issued and
maintained by insurers, in amounts, with deductibles, limits and retentions, and
in forms satisfactory to the Administrative Agent, and shall require not less
than thirty (30) days’ prior written notice to the Administrative Agent of any
cancellation of coverage.


90

--------------------------------------------------------------------------------




(c)    All insurance companies providing coverage pursuant to clause (a) of this
Section 6.15 or any other general coverage required pursuant to any Loan
Documents must be licensed to do business in the state in which the applicable
Unencumbered Borrowing Base Property is located and must have an A.M. Best
Company financial and performance ratings of A-:IX or better.
(d)    All insurance policies maintained, or caused to be maintained, by any
Loan Party or its applicable Subsidiaries with respect to any Unencumbered
Borrowing Base Property, except for general liability insurance, shall provide
that each such policy shall be primary without right of contribution from any
other insurance that may be carried by such Loan Party or its applicable
Subsidiaries or the Administrative Agent and that all of the provisions thereof,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured.
(e)    If any insurer which has issued a policy of title, hazard, liability or
other insurance required pursuant to this Section 6.15 or any other provision of
any Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any debtor relief law, or if in
Administrative Agent’s opinion the financial responsibility of such insurer is
or becomes inadequate, such Loan Party shall, in each instance promptly upon its
discovery thereof or upon the request of the Administrative Agent therefor, and
at the Loan Party’s expense, promptly obtain and deliver (or cause to be
obtained and delivered) to the Administrative Agent a like policy (or, if and to
the extent permitted by the Administrative Agent, acceptable evidence of
insurance) issued by another insurer, which insurer and policy meet the
requirements of this Section 6.15 or any other provision of any Loan Document,
as the case may be.
(f)    A copy of the original policy and such evidence of insurance as may be
acceptable to the Administrative Agent shall be delivered to the Administrative
Agent with all premiums fully paid current, and each renewal or substitute
policy (or evidence of insurance) shall be delivered to the Administrative
Agent, with all premiums fully paid current, at least ten (10) Business Days
before the termination of the policy it renews or replaces. The applicable Loan
Party shall pay (or cause to be paid) all premiums on policies required
hereunder as they become due and payable and promptly deliver to the
Administrative Agent evidence satisfactory to the Administrative Agent of the
timely payment thereof.
(g)    If any loss occurs at any time when the applicable Loan Party has failed
to perform the covenants and agreements set forth in this Section 6.15 with
respect to any insurance payable because of loss sustained to any part of the
premises whether or not such insurance is required by the Administrative Agent,
then the Administrative Agent shall nevertheless be entitled to the benefit of
all insurance covering the loss and held by or for the applicable Loan Party, to
the same extent as if it had been made payable to the Administrative Agent.
(h)    Each Loan Party shall at all times comply (and shall cause each
applicable TRS to comply) in all material respects with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting any
Unencumbered Borrowing Base Property.

6.16    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti‑corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.


91

--------------------------------------------------------------------------------





7.    NEGATIVE COVENANTS. So long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder shall not be Fully Satisfied,
or any Letter of Credit shall remain outstanding, the Loan Parties shall not,
nor shall they permit any other Consolidated Party (except where expressly
limited to the Borrower or the Loan Parties, as applicable), directly or
indirectly, to:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any
property, assets or revenues of any Consolidated Party, whether now owned or
hereafter acquired, other than the following (collectively, the “Permitted
Liens”):
(a)    Liens that secure the Obligations;
(b)    Liens that secure Indebtedness of the Consolidated Parties on a pari
passu basis with the Lien described in Section 7.01(a);
(c)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);
(d)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h)    easements, rights-of-way, restrictions and other similar encumbrances
affecting any Real Property owned by any Loan Party which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person and which, with
respect to Unencumbered Borrowing Base Properties, have been reviewed and
approved by the Administrative Agent (such approval to be in the reasonable
judgment of the Administrative Agent);
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);


92

--------------------------------------------------------------------------------




(j)    Liens, if any, in favor of the L/C Issuer and/or the Swing Line Lender to
Cash Collateralize or otherwise secure the obligations of a Defaulting Lender to
fund risk participations hereunder;
(k)    the interests of any ground lessor under an Eligible Ground Lease and the
interests of any TRS under a lease of any Unencumbered Borrowing Base Property;
(l)    Liens on any assets (other than any Unencumbered Borrowing Base Property
and related assets) securing Indebtedness permitted by Section 7.03(f),
including Liens on such Real Property existing at the time such Real Property is
acquired by the applicable Loan Party or any Non-Guarantor Subsidiary;
(m)    Liens on the Equity Interests of any Non-Guarantor Subsidiary; provided,
no such Liens shall be permitted with respect to the Equity Interests of
Pebblebrook Hotel Lessee, any entity which is the lessee with respect to an
Unencumbered Borrowing Base Property or the direct or indirect parent thereof;
(n)    other Liens on assets (other than Unencumbered Borrowing Base Properties)
securing claims or other obligations of the Loan Parties and their Subsidiaries
(other than Indebtedness) in amounts not exceeding $5,000,000 in the aggregate;
and
(o)    any interest of title of a lessor under, and Liens arising from or
evidenced by protective UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, operating
leases permitted hereunder.
Notwithstanding anything contained in this Section 7.01, each of the Parent REIT
and the Borrower shall not, and shall not permit any other Consolidated Party
to, secure any Indebtedness outstanding under or pursuant to any Specified Debt
unless and until the Obligations (including any Guarantee in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the
Administrative Agent in substance and in form including an intercreditor
agreement and opinions of counsel to the Parent REIT, the Borrower and/or any
other Consolidated Party, as the case may be, from counsel and in a form that is
reasonably acceptable to the Administrative Agent.

7.02    Investments. Make any Investments, except:
(a)    Investments by the Consolidated Parties (other than by the Parent REIT)
in (i) Unencumbered Borrowing Base Properties, and (ii) other real properties
that are fully-developed, open and operating income-producing “luxury,” “upper
upscale” or “upscale” full or select service hotels, with all material approvals
from each Governmental Authority required in connection with the lawful
operation of such hotels, and which real properties shall, upon the making of
such Investments, be wholly owned by such Consolidated Party;
(b)    Investments held by the Borrower or such Loan Party or other Subsidiary
in the form of cash or cash equivalents;
(c)    Investments existing as of the Closing Date and set forth in
Schedule 5.08(c);
(d)    Advances to officers, directors and employees of the Borrower, the Loan
Parties and other Subsidiaries in aggregate amounts not to exceed (i) $500,000
at any time outstanding for


93

--------------------------------------------------------------------------------




employee relocation purposes, and (ii) $100,000 at any time outstanding for
travel, entertainment, and analogous ordinary business purposes;
(e)    Investments of (i) the Borrower in any Guarantor (including
(A) Investments by the Borrower in any private REIT, so long as Borrower owns
one hundred percent (100%) of the “common” Equity Interests in such private REIT
and (B) Investments by the Borrower in a Guarantor in the form of an
intercompany loan), (ii) any Guarantor in the Borrower or in another Guarantor
(including Investments by a Guarantor in the Borrower or in another Guarantor in
the form of an intercompany loan), and (iii) the Borrower, any Guarantor or any
Non-Guarantor Subsidiary in Non-Guarantor Subsidiaries (including Investments by
the Borrower, any Guarantor or any Non-Guarantor Subsidiary in a Non-Guarantor
Subsidiary in the form of an intercompany loan) that own, directly or
indirectly, and operate Real Properties that are fully-developed, open and
operating income-producing “luxury,” “upper upscale” or “upscale” full or select
service hotels, with all material approvals from each Governmental Authority
required in connection with the lawful operation of such hotels; provided,
notwithstanding the foregoing or any other provision herein or in any other Loan
Document to the contrary, the Parent REIT shall not own any Equity Interests in
any Person other than the Borrower;
(f)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(g)    Guarantees permitted by Section 7.03;
(h)    Other Investments of the Borrower and its Subsidiaries in:
(i)    Real properties consisting of undeveloped or speculative land (valued at
cost for purposes of this clause (h)) with an aggregate value not greater than
five percent (5%) of Consolidated Total Asset Value and which real properties
shall, upon the making of such Investments, be wholly owned by the Borrower or
such Subsidiary;
(ii)    Incoming-producing real properties (other than hotels or similar
hospitality properties) (valued at cost for purposes of this clause (h)) with an
aggregate value not greater than ten percent (10%) of Consolidated Total Asset
Value and which real properties shall, upon the making of such Investments, be
wholly owned by the Borrower or such Subsidiary;
(iii)    Development/Redevelopment Properties (valued at cost for purposes of
this clause (h); provided that all costs and expenses associated with all
existing development activities with respect to such Development/Redevelopment
Properties (budget to completion) shall be included in determining the aggregate
Investment of the Borrower or such Subsidiary with respect to such activities)
with an aggregate value not greater than fifteen percent (15%) of Consolidated
Total Asset Value and which Development/Redevelopment Properties shall, upon the
making of such Investments, be wholly owned by the Borrower or such Subsidiary
and;
(iv)    Unconsolidated Affiliates (valued at cost for purposes of this
clause (h)) with an aggregate value not greater than twenty percent (20%) of
Consolidated Total Asset Value;


94

--------------------------------------------------------------------------------




(v)    mortgage or real estate-related loan assets (valued at cost for purposes
of this clause (h)) with an aggregate value not greater than fifteen percent
(15%) of Consolidated Total Asset Value; and
(vi)    Equity Interests (including preferred Equity Interests) in any Person
(other than any Affiliate of the Borrower) (valued at cost for purposes of this
clause (h)) with an aggregate value not greater than fifteen percent (15%) of
Consolidated Total Asset Value;
provided, however, that the collective aggregate value of the Investments owned
pursuant to items (i) through (vi) of this clause (h) above shall not at any
time exceed thirty-five percent (35%) of Consolidated Total Asset Value;
(vii)    Investments in fixed or capital assets to the extent not prohibited
under Section 7.12; and
(i)    Investments in any Person as a result of any merger or consolidation
completed in compliance with Section 7.04.

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;
(c)    Guarantees of (i) the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor, (ii) the Parent REIT or the Borrower, in respect of Indebtedness
otherwise permitted hereunder of any Non-Guarantor Subsidiary if, in the case of
any Guarantee pursuant to this clause (ii), (x) no Default shall exist
immediately before or immediately after the making of such Guarantee, and
(y) there exists no violation of the financial covenants hereunder on a Pro
Forma Basis after the making of such Guarantee, and (iii) Non-Guarantor
Subsidiaries made in the ordinary course of business;
(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)    unsecured Indebtedness in the form of trade payables incurred in the
ordinary course of business;


95

--------------------------------------------------------------------------------




(f)    Indebtedness of any Loan Party or Non-Guarantor Subsidiary incurred or
assumed after the date hereof that is either unsecured or is secured by Liens on
any assets of such Loan Party (other than any Unencumbered Borrowing Base
Property) or of such Non-Guarantor Subsidiary; provided, such Indebtedness shall
be permitted under this Section 7.03(f) only if: (i) no Default shall exist
immediately before or immediately after the incurrence or assumption of such
Indebtedness, and (ii) there exists no violation of the financial covenants
hereunder on a Pro Forma Basis after the incurrence or assumption of such
Indebtedness; and
(g)    Indebtedness consisting of intercompany loans permitted under
Section 7.02(e).

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for Dispositions
permitted under Section 7.05 (other than under Section 7.05(e)) or except that,
so long as no Default exists or would result therefrom:
(a)    any Guarantor may merge with the Borrower or any other Guarantor,
provided that when any Guarantor is merging with the Borrower, the Borrower
shall be the continuing or surviving Person;
(b)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another Loan
Party; and
(c)    (i) any Non-Guarantor Subsidiary may merge with any other Person or
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any other Person; provided such merger or Disposition shall be
permitted under this Section 7.04(c)(i) only if there exists no violation of the
financial covenants hereunder on a Pro Forma Basis after such merger or
Disposition, and (ii) any Non-Guarantor Subsidiary may merge with a Loan Party;
provided that the Loan Party shall be the continuing or surviving Person.

7.05    Dispositions. Make any Disposition of any assets or property, except:
(a)    Dispositions in the ordinary course of business (other than those
Dispositions permitted under clause (b) of this Section 7.05), so long as (i) no
Default shall exist immediately before or immediately after such Disposition,
and (ii) the Consolidated Parties will be in compliance, on a Pro Forma Basis
following such Disposition, with (x) the covenants set forth in Sections 7.01,
7.02, 7.03, and 7.11 of this Agreement, (y) all restrictions on Outstanding
Amounts contained herein, and (z) the requirements of Section 1.07 (in the case
of any Disposition with respect to an Unencumbered Borrowing Base Property), in
each case as demonstrated by a Compliance Certificate with supporting
calculations delivered to the Administrative Agent on or prior to the date of
such Disposition showing the effect of such Disposition;
(b)    Any of the following:
(i)    Dispositions of obsolete, surplus or worn out property or other property
not necessary for operations, whether now owned or hereafter acquired, in the
ordinary course of business and for no less than fair market value;
(ii)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property


96

--------------------------------------------------------------------------------




or (B) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property, in each case in the ordinary course
of business and for no less than fair market value;
(iii)    Dispositions of inventory and Investments of the type described in
Section 7.02(b) and (c) in the ordinary course of business;
(iv)    leases of Real Property (other than any Unencumbered Borrowing Base
Property) and personal property assets related thereto to any TRS; and
(v)    in order to resolve disputes that occur in the ordinary course of
business, the Borrower and any Subsidiary of Borrower may discount or otherwise
compromise, for less than the face value thereof, notes or accounts receivable;
(c)    Dispositions of property by any Loan Party to the Borrower or to another
Loan Party;
(d)    Dispositions permitted by Section 7.04; and
(e)    Any other Disposition approved in writing by the Administrative Agent and
the Required Lenders.
Notwithstanding the foregoing provisions of this Section 7.05, no Loan Party
shall sell or make any other Disposition of assets or property that will have
the effect of causing such Loan Party (or any other Loan Party) to become liable
under any tax protection or tax sharing agreement if the amount of such
liability would exceed an amount equal to one percent (1%) of the total assets
of such Loan Party without the prior written consent of the Administrative
Agent.

7.06    Restricted Payments.
(a)    Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:
(i)    so long as no Event of Default shall exist at the time of such Restricted
Payment or would result therefrom, each Subsidiary may make Restricted Payments
to the Borrower, the Guarantors and any other Person that owns an Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;
(ii)    so long as no Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, the Borrower and each Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common Equity Interests of such Person;
(iii)    so long as no Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, the Borrower and each Subsidiary
may purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests; and


97

--------------------------------------------------------------------------------




(iv)    so long as no Acceleration shall have occurred, each TRS may make
Restricted Payments to its TRS parent entity to the extent necessary to pay any
tax liabilities then due (after taking into account any losses, offsets and
credits, as applicable); provided that any such Restricted Payments by a TRS
shall only be made after it has paid all of its operating expenses currently due
or anticipated within the current month and next following month;
(b)    Notwithstanding the foregoing, the Loan Parties shall be permitted to
make Restricted Payments of the type and to the extent permitted pursuant to
Section 7.11(h) of this Agreement.

7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any Guarantor or between and
among any Guarantors, or between and among any Loan Party and the TRS or any
manager engaged to manage one or more Unencumbered Borrowing Base Properties (if
applicable).

7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a)(i) limits the ability of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) limits the
ability of any Subsidiary to Guarantee the Indebtedness of the Borrower other
than (A) any requirement for the grant of a Guarantee in favor of the holders of
any Unsecured Indebtedness that is equal and ratable to the Guarantee set forth
in Section 11 or (B) in connection with a property-specific financing involving
a Non-Guarantor Subsidiary as the borrower or (iii) constitutes a Negative
Pledge; provided, however, that clauses (ii) and (iii) shall not prohibit any
Negative Pledge incurred or provided in favor of any holder of Indebtedness in
respect of (A) capital leases, Synthetic Lease Obligations and purchase money
obligations for fixed or capital assets permitted hereunder, or (B) a
property-specific financing involving only a Non-Guarantor Subsidiary as the
borrower, in each case solely to the extent any such Negative Pledge relates to
the property financed by or the subject of such Indebtedness; or (b) requires
the grant of a Lien to secure an obligation of such Person if a Lien is granted
to secure another obligation of such Person other than any requirement for the
grant of a Lien in favor of the holders of any Unsecured Indebtedness of an
equal and ratable Lien in connection with a pledge of any property or asset to
secure the Obligations.

7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11    Financial Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to,
as of the last day of any fiscal quarter, exceed 6.75 to 1.0; provided that,
notwithstanding the foregoing, once during the term of this Agreement, the
Borrower may deliver a written notice to the Administrative Agent in a
Compliance Certificate timely delivered pursuant to Section 6.02(a) that


98

--------------------------------------------------------------------------------




the Consolidated Leverage Ratio as of the last day of the fiscal quarter (the
“Surge Date”) for which such Compliance Certificate was delivered and the next
three (3) consecutive fiscal quarters (such period, the “Surge Period”) may
exceed 6.75 to 1.0 but not exceed 7.0 to 1.0 so long as (i) no Default has
occurred and is continuing, (ii) the Applicable Margin shall be increased as set
forth in clause (c) of the definition thereof and (iii) the Borrower has not
delivered a written notice to the Administrative Agent terminating the Surge
Period.
(b)    Consolidated Recourse Secured Indebtedness Limitation. Permit
Consolidated Recourse Secured Indebtedness to, at any time, exceed an amount
equal to five percent (5%) of Consolidated Total Asset Value; provided that,
notwithstanding the foregoing, once during the term of this Agreement, so long
as no Default has occurred and is continuing, for up to four (4) consecutive
quarters, Consolidated Recourse Secured Indebtedness may exceed five percent
(5%) but not exceed ten percent (10%) of Consolidated Total Asset Value.
(c)    Consolidated Secured Debt Limitation. Permit Consolidated Secured Debt
to, at any time, exceed an amount equal to forty-five percent (45%) of
Consolidated Total Asset Value.
(d)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the last day of any fiscal quarter, to be less than
1.50 to 1.0.
(e)    Consolidated Unsecured Interest Coverage Ratio. Permit the Consolidated
Unsecured Interest Coverage Ratio, as of the last day of any fiscal quarter, to
be less than 2.0 to 1.0.
(f)    Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth,
as of the last day of any fiscal quarter, to be less than the sum of
(i) $1,400,772,000 (which amount is seventy-five percent (75%) of Consolidated
Tangible Net Worth as of June 30, 2017) plus (ii) seventy-five percent (75%) of
the Net Proceeds of all Equity Issuances by the Consolidated Parties after June
30, 2017.
(g)    Unsecured Leverage Ratio. Permit the Unsecured Indebtedness to, as of the
last day of any fiscal quarter, exceed sixty percent (60%) of Unencumbered Asset
Value; provided that, notwithstanding the foregoing, so long as no Default has
occurred and is continuing, as of the last day of the fiscal quarter in which
any Material Acquisition occurs and the last day of the two (2) consecutive
quarters thereafter, such ratio may exceed sixty percent (60%) but not exceed
sixty five percent (65%) (such period being an “Unsecured Leverage Increase
Period”); provided further that (i) the Borrower may not elect more than three
(3) Unsecured Leverage Increase Periods during the term of this Agreement and
(ii) any such Unsecured Leverage Increase Periods shall be non-consecutive.
(h)    Restricted Payments. Permit, for any fiscal year of the Consolidated
Parties, the amount of Restricted Payments (excluding Restricted Payments
payable solely in the common stock or other common Equity Interests of the
Parent REIT or the Borrower) made by the Consolidated Parties to the holders of
their Equity Interests (excluding any such holders of Equity Interests which are
Loan Parties) during such period to exceed the FFO Distribution Allowance for
such period; provided that, to the extent no Event of Default then exists or
will result from such Restricted Payments (or if an Event of Default then exists
or will result from such Restricted Payments, then so long as no Acceleration
shall have occurred), each Loan Party and each other Subsidiary (including
Pebblebrook Hotel Lessee) shall be permitted to make Restricted Payments to the
Borrower and the Borrower shall be permitted to make Restricted Payments to
Parent REIT, in each case to permit the Parent REIT to make Restricted Payments
to the holders of the Equity Interests in the Parent


99

--------------------------------------------------------------------------------




REIT to the extent necessary to maintain Parent REIT’s status as a REIT and as
necessary to pay any special or extraordinary tax liabilities then due (after
taking into account any losses, offsets and credits, as applicable) on capital
gains attributable to Parent REIT. In addition, so long as no Acceleration shall
have occurred, each TRS may make Restricted Payments to its parent entity to the
extent necessary to pay any Tax then due in respect of the income of such TRS.
The financial covenants in this Section 7.11 shall be tested (on a Pro Forma
Basis) and certified to by the Borrower in connection with each Credit
Extension.

7.12    Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset other than normal replacements and maintenance which are properly
charged to current operations and other reasonable and customary capital
expenditures made in the ordinary course of the business of the Parent REIT and
its Subsidiaries.

7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year, except with
the written consent of the Administrative Agent.

7.14    Ownership of Subsidiaries; Certain Real Property Assets. Notwithstanding
any other provisions of this Agreement to the contrary, (a) permit any Person
(other than the Parent REIT, the Borrower, any other Loan Party or a private
REIT) to own any Equity Interests of any Unencumbered Borrowing Base Entity,
except to qualify directors where required by Applicable Laws, (b) permit any
Loan Party that owns an Unencumbered Borrowing Base Property to issue or have
outstanding any shares of preferred Equity Interests, (c) permit, create, incur,
assume or suffer to exist any Lien on any Equity Interests owned by the Borrower
or any Loan Party of (i) any Loan Party or (ii) any TRS that leases an
Unencumbered Borrowing Base Property or is the direct or indirect parent of any
such TRS, (d) permit any Intermediate REIT to directly own or acquire any Real
Property assets; provided that this clause (d) of Section 7.14 shall not
prohibit any Intermediate REIT from owning or acquiring any Equity Interests in
any Subsidiary that owns any Real Property assets, (e) permit the Borrower to
own less than ninety-nine percent (99%) of the outstanding common Equity
Interests in Pebblebrook Hotel Lessee, or (f) permit the Parent REIT to own
Equity Interests in any Person other than the Borrower.

7.15    Leases. Permit any Loan Party to enter into, terminate, cancel, amend,
restate, supplement or otherwise modify any Material Lease relating to any
Unencumbered Borrowing Base Property; provided that (i) such Unencumbered
Borrowing Base Property may be subject to an Eligible Ground Lease entered into
in accordance with and subject to the requirements of this Agreement, (ii) the
applicable Unencumbered Borrowing Base Entity may lease such Unencumbered
Borrowing Base Property owned (or ground leased) by it to a TRS pursuant to a
form of Lease acceptable to the Administrative Agent, in its reasonable
discretion, and (iii) the applicable Unencumbered Borrowing Base Entity or the
applicable TRS (if any) may enter into, terminate, cancel, amend, restate,
supplement or otherwise modify any Material Lease relating to such Unencumbered
Borrowing Base Property (including any Lease between such Unencumbered Borrowing
Base Entity and such TRS respecting any Unencumbered Borrowing Base Property) to
the extent that the entry into, termination, cancellation, amendment,
restatement, supplement or modification is not reasonably likely to, in the
aggregate with any other then-existing conditions or circumstances, have a
Material Adverse Effect.

7.16    Sale Leasebacks. Permit any Loan Party to enter into any Sale and
Leaseback Transaction with respect to any Unencumbered Borrowing Base Property.

7.17    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other


100

--------------------------------------------------------------------------------




individual or entity, to fund any activities of or business with any individual
or entity, or in any Designated Jurisdiction, that, at the time of such funding,
is the subject of Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

7.18    ERISA. Be (a) an employee benefit plan subject to Title I of ERISA, (b)
a plan or account subject to Section 4975 of the Code, (c) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code or (d) a “governmental plan” within the meaning of ERISA.

7.19    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

8.    EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a), 6.10, 6.11,
6.12, 6.15 or Section 7, or any Guarantor fails to perform or observe any term,
covenant or agreement contained in Section 11 hereof; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for (i) with respect to any failure to perform or observe Section 6.01
or 6.02, five (5) days after such failure occurred and (ii) with respect to any
failure to perform or observe any other covenant or agreement, thirty (30) days
after the earlier of (A) Borrower’s actual knowledge of such failure or (B)
Borrower’s receipt of notice as to such failure from the Administrative Agent or
any Lender; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to
make any payment when due after giving effect to any applicable grace period
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing,


101

--------------------------------------------------------------------------------




securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any of its Subsidiaries is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any of
its Subsidiaries is an Affected Party (as so defined) and, in either event, the
Swap Termination Value owed by such Loan Party or such Subsidiary as a result
thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) one or more final judgments or orders for the payment of money
in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


102

--------------------------------------------------------------------------------




(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind in writing any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    REIT or QRS Status. The Parent REIT shall, for any reason, lose or fail
to maintain its status as a REIT or the Borrower shall, for any reason, lose or
fail to maintain its status as any of the following: a REIT, a partnership or a
disregarded entity (in each case, for federal income tax purposes), a TRS or a
QRS; or
(m)    Management and Franchise Agreements. There occurs a monetary or material
default under a management or franchise agreement with respect to an
Unencumbered Borrowing Base Property (which material default shall include any
default which would permit the manager or franchisor under any such management
or franchise agreement to terminate such management or franchise agreement or
would otherwise result in a material increase of the obligations of the Borrower
or such Subsidiary of the Borrower that is a party to such management or
franchise agreement) and such default is not remedied prior to the date which is
the later of (i) the earlier of (A) if no other Default exists, sixty (60) days
from the occurrence of the event or condition which caused, led to, or resulted
in such default, or (B) the date that a Default (other than the subject Default
relative to such management or franchise agreement) occurs and (ii) the last day
of the cure period provided in such management or franchise agreement (as
applicable).

8.02    Remedies Upon Event of Default. If any Event of Default exists, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions (any such action, an
“Acceleration”):
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and


103

--------------------------------------------------------------------------------




other amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 3) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Section 3), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Indebtedness of any Loan Party
under Swap Contracts that are entered into by any Loan Party with any Lender or
its Affiliate as a counterparty with respect to the Loans, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.
Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to the Obligations otherwise set forth in this Section 8.03. Subject
to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

9.    ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other


104

--------------------------------------------------------------------------------




Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Section 9 are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default then exists;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice


105

--------------------------------------------------------------------------------




describing such Default is given in writing to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation or Removal of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the approval of
the Borrower (such approval not to be unreasonably withheld; provided that if a
Default shall exist at the time, no approval of the Borrower shall be required),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty


106

--------------------------------------------------------------------------------




(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof or in the case of fraud,
misappropriation of funds or the commission of illegal acts by the
Administrative Agent or where the Administrative Agent has been grossly
negligent in performing (or failing to perform) its obligations hereunder or
under any other Loan Document in any material respect, the Required Lenders
(excluding the vote of the Administrative Agent, in its capacity as a Lender, as
more particularly set forth in the proviso to the this sentence) may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the approval of
the Borrower (such approval not to be unreasonably withheld; provided that if a
Default shall exist at the time, no approval of the Borrower shall be required),
appoint a successor; provided, however, that to the extent the Administrative
Agent being replaced pursuant to this Section 9.06 is also a Lender, such Person
shall not be permitted to vote in connection with the removal of the
Administrative Agent and appointment of a successor Administrative Agent
pursuant to this paragraph of Section 9.06. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral


107

--------------------------------------------------------------------------------




security on behalf of any of the Lenders and (B) in respect of any actions taken
in connection with transferring the agency to any successor Administrative
Agent.
(d)    Any resignation by (or removal of) Bank of America as Administrative
Agent pursuant to this Section 9.06 shall also constitute its resignation (or
removal) as L/C Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) L/C Issuer and Swing Line Lender, (b)
the retiring (or removed) L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring (or
removed) L/C Issuer to effectively assume the obligations of the retiring (or
removed) L/C Issuer with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Joint Lead Arrangers nor the Sole Bookrunner listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


108

--------------------------------------------------------------------------------




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10    Guaranty Matters. Each of the Lenders (including each Lender in its
capacity as a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under Section 11 hereof if such Person ceases to
be required to be a Guarantor pursuant to the terms hereof.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under Section 11 hereof pursuant to this Section 9.10. In
each case as specified in this Section 9.10, the Administrative Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as Borrower may reasonably request to evidence the release of such
Guarantor from its obligations hereunder, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

10.    MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a), (b) or (c) or, in the
case of the initial Credit Extension, Section 4.02, without the written consent
of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;


109

--------------------------------------------------------------------------------




(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Margin that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
(f)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender; or (ii)
the order of application of any reduction in the Commitments or any prepayment
of Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.06(c) in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(A) if such Facility is the Term Facility, the Required Term Lenders and (B) if
such Facility is the Revolving Credit Facility, the Required Revolving Lenders;
(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender; or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;
(h)    release, without the written consent of each Lender, all or substantially
all of the value of the guaranty under Section 11 hereof, except to the extent
the release of any Guarantor is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or
(i)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without


110

--------------------------------------------------------------------------------




the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent and the Borrower
(i) to add one or more additional term loan facilities to this Agreement subject
to the limitations in Section 2.15 and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing Facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing Facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
If any Lender is a Non-Consenting Lender, then the Borrower may replace such
Non-Consenting Lender in accordance with Section 10.13.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address(es), facsimile number(s),
electronic mail address(es) or telephone number(s) specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Section 2 if such Lender or the L/C Issuer, as applicable, has
notified the


111

--------------------------------------------------------------------------------




Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications; provided
further that Committed Loan Notices may be sent via e-mail.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have


112

--------------------------------------------------------------------------------




selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Laws, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Applicable
Laws.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of the
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


113

--------------------------------------------------------------------------------





10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay, on the Closing Date and
thereafter within five (5) Business Days after written demand, (i) all
reasonable and documented out‑of‑pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out‑of‑pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out‑of‑pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. For the avoidance of doubt, this Section shall not provide any right to
payment with respect to increases in taxes or costs and expenses related solely
to such increases in taxes.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the


114

--------------------------------------------------------------------------------




extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this Section
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure of all Lenders at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Laws, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


115

--------------------------------------------------------------------------------





10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


116

--------------------------------------------------------------------------------




(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the Commitments is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default then exists, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations under
separate Facilities on a non-pro-rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default exists at the time of
such assignment or (2) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting


117

--------------------------------------------------------------------------------




Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Laws without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent


118

--------------------------------------------------------------------------------




and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swing Line Lender or the
L/C Issuer, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, now owned and operated for the
primary benefit of a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all


119

--------------------------------------------------------------------------------




purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be; provided, further, that no Lender shall
have any obligation to accept such an appointment as successor L/C Issuer or
Swing Line Lender unless such Lender accepts such appointment in writing. If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender


120

--------------------------------------------------------------------------------




pursuant to Section 2.15(c) or (ii) any actual or prospective party (or its
Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. In addition, from and after the Closing Date,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors for
league table credit or other similar use, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of written information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Laws, including United States Federal and state securities laws.

10.08    Right of Setoff. If an Event of Default exists, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after written notice to the Administrative Agent, to the
fullest extent permitted by Applicable Laws, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the


121

--------------------------------------------------------------------------------




Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Laws (the “Maximum Rate”). If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.


122

--------------------------------------------------------------------------------





10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.01 and 3.04) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with Applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURTS. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY APPLICABLE LAWS. NOTHING


123

--------------------------------------------------------------------------------




IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAWS.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i)(A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders, are arm’s-length commercial transactions between the Borrower ,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan


124

--------------------------------------------------------------------------------




Party or any of their respective Affiliates, or any other Person and (B) neither
the Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the Arrangers
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by Applicable Laws, each of the Borrower and the other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature” and words of like import in or related
to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Laws, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.20    Restatement of Original Credit Agreement. The parties hereto agree that
as of the Closing Date: (a) the Obligations hereunder represent the amendment,
restatement, extension, and consolidation of the “Obligations” under the
Original Credit Agreement; (b) this Agreement amends, restates, supersedes, and
replaces the Original Credit Agreement in its entirety; and (c) any Guaranty
executed pursuant to this Agreement amends, restates, supersedes, and replaces
the “Guaranty” executed pursuant to the Original


125

--------------------------------------------------------------------------------




Credit Agreement. On the Closing Date, (i) the commitment of any “Lender” under
the Original Credit Agreement that is not continuing as a Lender hereunder shall
terminate and (ii) the Administrative Agent shall reallocate the Commitments
hereunder to reflect the terms hereof.

10.21    ERISA. Each Lender as of the Closing Date represents and warrants as of
the Closing Date to the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, for the benefit of
the Borrower or any other Loan Party, that such Lender is not and will not be
(a) an employee benefit plan subject to Title I of ERISA, (b) a plan or account
subject to Section 4975 of the Code, (c) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code or (d) a
“governmental plan” within the meaning of ERISA.

10.22    Acknowledgement and Consent to Bail‑In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write‑Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write‑Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail‑In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write‑Down and Conversion Powers of any EEA Resolution
Authority.

11.    GUARANTY

11.01    The Guaranty.
(a)    Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended


126

--------------------------------------------------------------------------------




maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws or
any comparable provisions of any applicable state law.

11.02    Obligations Unconditional. The obligations of the Guarantors under
Section 11.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by Applicable Laws, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 11.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 11 until
such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto have expired or been terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Applicable Laws, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or
(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Credit


127

--------------------------------------------------------------------------------




Extensions that may constitute obligations guaranteed hereby, notices of
amendments, waivers and supplements to the Loan Documents and other documents
relating to the Guaranteed Obligations, or the compromise, release or exchange
of collateral or security, and all notices whatsoever, and any requirement that
the Administrative Agent or any holder of the Guaranteed Obligations exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents or any other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

11.03    Reinstatement. Neither the Guarantors’ obligations hereunder nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of the Guarantors under this Section 11 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Guaranteed Obligations on demand for all reasonable out-of-pocket costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other outside counsel incurred by the Administrative Agent) incurred by
the Administrative Agent or such holder of Guaranteed Obligations in connection
with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

11.04    Certain Waivers. Each Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against the Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against the Borrower or any other Person (including any
co‑guarantor) or pursuit of any other remedy or enforcement any other right and
(c) nothing contained herein shall prevent or limit action being taken against
the Borrower hereunder, under the other Loan Documents or the other documents
and agreements relating to the Guaranteed Obligations or from foreclosing on any
security or collateral interests relating hereto or thereto, or from exercising
any other rights or remedies available in respect thereof, if neither the
Borrower nor the Guarantors shall timely perform their obligations, and the
exercise of any such rights and completion of any such foreclosure proceedings
shall not constitute a discharge of the Guarantors’ obligations hereunder unless
as a result thereof, the Guaranteed Obligations shall have been paid in full and
the commitments relating thereto shall have expired or been terminated, it being
the purpose and intent that the Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.

11.05    Remedies. The Guarantors agree that, to the fullest extent permitted by
Applicable Laws, as between the Guarantors, on the one hand, and the
Administrative Agent and the holders of the Guaranteed Obligations, on the other
hand, the Guaranteed Obligations may be declared to be forthwith due and payable
as provided in Section 8.02 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.02) for purposes of
Section 11.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 11.01.


128

--------------------------------------------------------------------------------





11.06    Rights of Contribution. The Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each Guarantor shall have a
right of contribution from each other Guarantor in accordance with Applicable
Laws. Such contribution rights shall be subordinate and subject in right of
payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated.

11.07    Guaranty of Payment; Continuing Guaranty. The guarantee in this
Section 11 is a guaranty of payment and performance, and not merely of
collection, and is a continuing guarantee, and shall apply to all Guaranteed
Obligations whenever arising.

11.08    Keepwell. At the time the Guaranteed Obligations of any Specified Loan
Party become effective with respect to any Swap Obligation, each Loan Party that
is a Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Agreement and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOLLOW.


129

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:    
            
PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
Maryland Real Estate Investment Trust,
 
its general partner
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: Executive Vice President
 
 
and Chief Financial Officer





GUARANTORS:
        
PEBBLEBROOK HOTEL TRUST, a
Maryland Real Estate Investment Trust
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: Executive Vice President and
 
 
Chief Financial Officer



HUSKIES OWNER LLC, a Delaware limited
liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: Vice President and Secretary





130

--------------------------------------------------------------------------------




GATOR OWNER LLC, a Delaware limited
liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: Vice President and Secretary



    
BLUE DEVILS OWNER LLC, a Delaware limited
liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: Vice President and Secretary



RUNNING REBELS OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President

WOLVERINES OWNER LLC, a Delaware limited
liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



RAZORBACKS OWNER LLC, a Delaware limited
liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



    
GOLDEN EAGLES OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President





--------------------------------------------------------------------------------




                             
WOLFPACK OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



MINERS HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



HOYAS OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



DONS HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



CRUSADERS HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President







--------------------------------------------------------------------------------




MENUDO OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



RHCP HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



FLATTS OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



NKOTB OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



BEAVERS OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President







--------------------------------------------------------------------------------




CREEDENCE HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



HAZEL OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



ORANGEMEN OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



TERRAPINS OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



PORTLAND HOTEL TRUST, a Maryland
real estate investment trust
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: Vice President and Secretary







--------------------------------------------------------------------------------




GOLDEN BEARS OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



BEARCATS HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



JAYHAWK OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



WILDCATS OWNER LLC, a
Delaware limited liability company
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President



SOUTH 17TH STREET OWNERCO, L.P., a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President







--------------------------------------------------------------------------------




RAMBLERS HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
By:
/s/ Raymond D. Martz
 
 
Name: Raymond D. Martz
 
 
Title: President





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as the
Administrative Agent, the L/C Issuer, the Swing
Line Lender and a Lender
 
 
 
By:
/s/ Roger C. Davis
 
Name: Roger C. Davis
 
Title: Senior Vice President





--------------------------------------------------------------------------------




LENDERS:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
 
 
 
By:
/s/ Mark F. Monahan
 
Name: Mark F. Monahan
 
Title: Senior Vice President

     




--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
 
 
 
By:
/s/ John Rowland
 
Name: John Rowland
 
Title: Regional Head of Corporate Loan Portfolio





--------------------------------------------------------------------------------




    
U.S. BANK NATIONAL ASSOCIATION, as
a Lender
 
 
 
By:
/s/ Lori Y. Jensen
 
Name: Lori Y. Jensen
 
Title: Senior Vice President





--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A., as a
Lender
 
 
 
 
By:
/s/ Matt Stein
 
Name: Matt Stein
 
Title: Vice President





--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
By:
/s/ Katie Chowdhry
 
Name: Katie Chowdhry
 
Title: Vice President





--------------------------------------------------------------------------------




REGIONS BANK, as a Lender
 
 
 
By:
/s/ T. Barrett Vawter
 
Name: T. Barrett Vawter
 
Title: Vice President





--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL
ASSOCIATION, as a Lender
 
 
 
By:
/s/ Barbara Heubner
 
Name: Barbara Heubner
 
Title: Vice President





--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST
COMPANY, as a Lender
 
 
 
By:
/s/ Brad Bowen
 
Name: Brad Bowen
 
Title: Senior Vice President





--------------------------------------------------------------------------------




TD BANK, N.A., as a Lender
 
 
 
By:
/s/ Michael Duganich
 
Name: Michael Duganich
 
Title: Vice President







--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING
CORPORATION, as a Lender
 
 
 
By:
/s/ Keith Connolly
 
Name: Keith Connolly
 
Title: General Manager





--------------------------------------------------------------------------------







SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Revolving Credit Commitment
Applicable Revolving Credit Percentage
Term Commitment
Applicable Term Loan Percentage
Total
Bank of America, N.A.
$
60,000,000.00


13.333333333
%
$
40,000,000.00


13.333333333
%
$
100,000,000.00


U.S. Bank National Association
$
54,000,000.00


12.000000000
%
$
36,000,000.00


12.000000000
%
$
90,000,000.00


Raymond James Bank, N.A.
$
51,000,000.00


11.333333333
%
$
34,000,000.00


11.333333333
%
$
85,000,000.00


Regions Bank
$
51,000,000.00


11.333333333
%
$
34,000,000.00


11.333333333
%
$
85,000,000.00


Wells Fargo Bank, National Association
$
51,000,000.00


11.333333333
%
$
34,000,000.00


11.333333333
%
$
85,000,000.00


Citigroup Global Markets, Inc.
$
39,000,000.00


8.666666667
%
$
26,000,000.00


8.666666667
%
$
65,000,000.00


PNC Bank, National Association
$
39,000,000.00


8.666666667
%
$
26,000,000.00


8.666666667
%
$
65,000,000.00


Sumitomo Mitsui Banking Corporation
$
39,000,000.00


8.666666667
%
$
26,000,000.00


8.666666667
%
$
65,000,000.00


Capital One, National Association
$
30,000,000.00


6.666666667
%
$
20,000,000.00


6.666666667
%
$
50,000,000.00


Branch Banking and Trust Company
$
24,000,000.00


5.333333333
%
$
16,000,000.00


5.333333333
%
$
40,000,000.00


TD Bank, N.A.
$
12,000,000.00


2.666666667
%
$
8,000,000.00


2.666666667
%
$
20,000,000.00


 
 
 
 
 
 
Total
$
450,000,000.00


100.000000000
%
$
300,000,000.00


100.000000000
%
$
750,000,000.00







--------------------------------------------------------------------------------






SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
None.




--------------------------------------------------------------------------------






SCHEDULE 5.06
LITIGATION
None.




--------------------------------------------------------------------------------






SCHEDULE 5.08(b)
EXISTING LIENS
None




--------------------------------------------------------------------------------






SCHEDULE 5.08(c)
EXISTING INVESTMENTS
1.
Pebblebrook Hotel Trust owns 99.66% of the limited partnership interest of
Pebblebrook Hotel, L.P.

2.
Pebblebrook Hotel, L.P. owns 98% of the common stock of Pebblebrook Hotel
Lessee, Inc.

3.
DC Hotel Trust owns 1% of the common stock of Pebblebrook Hotel Lessee, Inc.

4.
Pebblebrook Hotel, L.P. owns 100% of the common shares of DC Hotel Trust

5.
Portland Hotel Trust owns 1% of the common stock of Pebblebrook Hotel Lessee,
Inc.

6.
Pebblebrook Hotel, L.P. owns 100% of the common shares of Portland Hotel Trust

7.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Tar Heel
Borrower LLC

8.
Tar Heel Borrower LLC owns 100% of the membership interests of Tar Heel Owner
LLC

9.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Tar Heel
Lessee LLC

10.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Gator Owner LLC

11.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Gator
Lessee LLC

12.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Orangemen Owner
LLC

13.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Orangemen Lessee LLC

14.
DC Hotel Trust owns 100% of the membership interests of Jayhawk Owner LLC

15.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Jayhawk
Lessee LLC

16.
Jayhawk Lessee LLC owns 100% of the membership interests of DH Restaurant DC LLC

17.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Huskies Owner
LLC

18.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Huskies
Lessee LLC

19.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Terrapins Owner
LLC

20.
Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings LLC

21.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Terrapins Lessee LLC

22.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Blue Devils
Owner LLC

23.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Blue
Devils Lessee LLC





--------------------------------------------------------------------------------




24.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Spartans Owner
LLC

25.
Spartans Owner LLC owns 11% of the membership interests of South 17th Street
OwnerCo Mezzanine, L.P.

26.
Spartans Owner LLC owns a 0.1% general partnership interests of South 17th
Street OwnerCo, L.P.

27.
South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited partnership
interests of South 17th Street OwnerCo, L.P.

28.
Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.

29.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Spartans
Lessee LLC

30.
Spartans Lessee LLC owns 100% of the membership interests of South 17th Street
LeaseCo Mezzanine, LLC

31.
South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership interests of
South 17th Street LeaseCo, LP

32.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wildcats Owner
LLC

33.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Wildcats
Lessee LLC

34.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Bruins Owner
LLC

35.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Bruins
Lessee LLC

36.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Razorbacks
Owner LLC

37.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Razorbacks Lessee LLC

38.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Running Rebels
Owner LLC

39.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Running
Rebels Lessee LLC

40.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wolverines
Owner LLC

41.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Wolverines Lessee LLC

42.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC

43.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC

44.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC

45.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC

46.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC





--------------------------------------------------------------------------------




47.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC

48.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC

49.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC

50.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC

51.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC

52.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hoosiers Owner
LLC

53.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hoosiers
Lessee LLC

54.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Cardinals Owner
LLC

55.
Cardinals Owner LLC owns 100% of the membership interests in 371 Seventh Avenue
Co., LLC

56.
Cardinals Owner LLC owns 100% of the membership interests in 150 East 34th
Street Co., LLC

57.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Cardinals Lessee LLC

58.
Cardinals Lessee LLC owns 100% of the membership interests in 371 Seventh Avenue
Co., Lessee LLC

59.
Cardinals Lessee LLC owns 100% of the membership interests in 150 East 34th
Street Co., Lessee LLC

60.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hoyas Owner LLC

61.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hoyas
Lessee LLC

62.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Wolfpack Owner
LLC

63.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Wolfpack
Lessee LLC

64.
Portland Hotel Trust owns 100% of the membership interests of Golden Eagles
Owner LLC

65.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Golden
Eagles Lessee LLC

66.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Miners Owner
LLC

67.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of Miners
Hotel Owner LP

68.
Miners Owner LLC owns 1% of the general partnership interests of Miners Hotel
Owner LP

69.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Miners
Lessee LLC

70.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Ramblers Owner
LLC





--------------------------------------------------------------------------------




71.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Ramblers Hotel Owner LP

72.
Ramblers Owner LLC owns 1% of the general partnership interests of Ramblers
Hotel Owner LP

73.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Ramblers
Lessee LLC

74.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Bearcats Owner
LLC

75.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Bearcats Hotel Owner LP

76.
Bearcats Owner LLC owns 1% of the general partnership interests of Bearcats
Hotel Owner LP

77.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Bearcats
Lessee LLC

78.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Buckeyes Owner
LLC

79.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Buckeyes Hotel Owner LP

80.
Buckeyes Owner LLC owns 1% of the general partnership interests of Buckeyes
Hotel Owner LP

81.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Buckeyes
Lessee LLC

82.
Portland Hotel Trust owns 100% of the membership interests of Golden Bears Owner
LLC

83.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Golden
Bears Lessee LLC

84.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Dons Owner LLC

85.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of Dons
Hotel Owner LP

86.
Dons Owner LLC owns 1% of the general partnership interests of Dons Hotel Owner
LP

87.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Dons
Lessee LLC

88.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Crusaders Owner
LLC

89.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Crusaders Hotel Owner LP

90.
Crusaders Owner LLC owns 1% of the general partnership interests of Crusaders
Hotel Owner LP

91.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Crusaders Lessee LLC

92.
Portland Hotel Trust owns 100% of the membership interests of Beavers Owner LLC

93.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Beavers
Lessee LLC

94.
Pebblebrook Hotel, L.P. owns 99.99% of the membership interests of Flatts Owner
LLC





--------------------------------------------------------------------------------




95.
Pebblebrook Hotel Lessee, Inc. owns 0.01% of the membership interests of Flatts
Owner LLC

96.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Flatts
Lessee LLC

97.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Menudo Owner
LLC

98.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Menudo
Lessee LLC

99.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of RHCP Owner LLC

100.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of RHCP
Hotel Owner LP

101.
RHCP Owner LLC owns 1% of the general partnership interests of RHCP Hotel Owner
LP

102.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of RHCP
Lessee LLC

103.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of NKOTB Owner LLC

104.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of NKOTB
Lessee LLC

105.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Hazel Owner LLC

106.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of Hazel
Lessee LLC

107.
Pebblebrook Hotel, L.P. owns 100% of the membership interests of Creedence Owner
LLC

108.
Pebblebrook Hotel, L.P. owns 99% of the limited partnership interests of
Creedence Hotel Owner LP

109.
Creedence Owner LLC owns 1% of the general partnership interests of Creedence
Hotel Owner LP

110.
Pebblebrook Hotel Lessee, Inc. owns 100% of the membership interests of
Creedence Lessee LLC





--------------------------------------------------------------------------------






SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None.




--------------------------------------------------------------------------------






SCHEDULE 5.10
INSURANCE
PEB GL Insurance Program Schedule
Summary of Major Limits:
Insurer: Liberty Mutual Insurance Company (GL, Auto, Liquor), Liberty Mutual
Insurance Company (Primary $25M of Umbrella), XL Catlin (Umbrella $25M xs $25M),
and Fireman’s Fund Insurance Company (Umbrella $50M xs $50M)
Umbrella:
$100,000,000    Umbrella Liability – Made –up as follows:
$25,000,000    Umbrella Liability (Each Occurrence)
$25,000,000    Excess of $25M primary umbrella (Each Occurrence)
$50,000,000    Excess of $50M (Each Occurrence)
General Liability:
$1,000,000    General Liability (Each Occurrence)
$1,000,000    Damages to Rented Premises (Each Occurrence)
$1,000,000    Personal & Adv. Injury
$2,000,000    General Aggregate
$2,000,000    Products – Comp/Op. Agg.
Other:
$1,000,000    Automobile Liability (Single Limit)
$1,000,000    Liquor Liability
$1,000,000    Employee Benefits Liability
Schedule of Deductibles:
$50,000        Each Occurrence
Renewal Date:    9/1/2018








--------------------------------------------------------------------------------




Property
In PEB Program
 
Sir Francis Drake
Y
Property, GL, and Umbrella
InterContinental Buckhead
Y
Property, GL, and Umbrella
Grand Hotel Minneapolis
Y
Property, GL, and Umbrella
Hotel Monaco Washington DC
Y
Property, GL, and Umbrella
Skamania Lodge
Y
Property, GL, and Umbrella
Le Méridien Delfina
Y
Property, GL, and Umbrella
Sofitel Philadelphia
Y
Property, GL, and Umbrella
Argonaut Hotel
Y
Property, GL, and Umbrella
Westin Gaslamp
Y
Property, GL, and Umbrella
Hotel Monaco Seattle
Y
Property, GL, and Umbrella
Mondrian Los Angeles
Y
Property, GL, and Umbrella
W Boston
Y
Property, GL, and Umbrella
Hotel Zetta
Y
Property, GL, and Umbrella
Hotel Vintage Seattle
Y
Property, GL, and Umbrella
Hotel Vintage Portland
Y
Property, GL, and Umbrella
W Los Angeles-West Beverly Hills
Y
Property, GL, and Umbrella
Hotel Zelos San Francisco
Y
Property, GL, and Umbrella
Embassy Suites San Diego
Y
Property, GL, and Umbrella
Hotel Modera
Y
Property, GL, and Umbrella
Hotel Zephyr Fisherman’s Wharf
Y
Property, GL, and Umbrella
Hotel Zeppelin San Francisco
Y
Property, GL, and Umbrella
The Nines Hotel
Y
Property, GL, and Umbrella
Hotel Colonnade Coral Gables
Y
Property, GL and Umbrella
Hotel Palomar Los Angeles Beverly Hills
Y
Property, GL and Umbrella
Revere Hotel Boston Common
Y
Property, GL and Umbrella
LaPlaya Beach Resort & Club
Y
Property, GL and Umbrella
Hotel Zoe San Francisco
Y
Property, GL and Umbrella
Union Station Nashville
Y
Property, GL and Umbrella
28 Properties

Property Insurance Limits Summary
The following is a summary of the Ground up Property Program Limits and
Sublimits in the Pebblebrook Hotel Trust property program to be effective
6/1/2017 to 6/1/2018. The chart that follows outlines the Insurance Carriers and
their participation in the program:




--------------------------------------------------------------------------------




All sublimits are per Occurrence unless otherwise stated. When a sublimit is
stated as applying in the ‘annual aggregate’, the maximum the Company shall pay
under any circumstances for such matter will not exceed the stated aggregate
limit during any policy year.
$250,000,000 All Other Perils except as follows:
$250,000,000 per Occurrence and in the annual aggregate as respects Terrorism
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Flood, except;
$ 50,000,000 per occurrence and in the annual aggregate as respects the peril of
Flood in FEMA designated zones A/V
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Earthquake, except;
$100,000,000 per occurrence and in the annual aggregate as respects the peril of
Earthquake in the state of California
$ 50,000,000 per occurrence as respects Contingent Business
Interruption/Contingent Extra Expense – Direct
Not Covered per occurrence as respects Contingent Business
Interruption/Contingent Extra Expense – Indirect
$ 25,000,000 per occurrence and in the annual aggregate as respects
Decontamination Expense
$100,000,000 per occurrence as respects Errors and Omissions
$ 50,000,000 per occurrence as respects Expediting Expense
365 days Period of Restoration
$ 50,000,000 per occurrence as respects Extra Expense
$ 25,000,000 per occurrence as respects Fine Arts
Not to exceed
60 days Ingress/Egress
Not to exceed
60 days Civil or Military Authority
$ 50,000,000 per occurrence as respects Newly Constructed or Acquired Locations
(90 day reporting provision) As respects Newly Constructed Property, coverage
applies at existing locations. No coverage is provided for ground-up
construction or Greenfield projects.
$ 50,000,000 per occurrence as respects Off-Premises Services Interruption
(Property Damage and Time Element Combined)
$ 25,000,000 per occurrence as respects Loss Adjustment Expenses
$ 25,000,000 per occurrence as respects Miscellaneous Unscheduled Locations
$ 25,000,000 per occurrence as respects Transit
$ 500,000 per occurrence as respects Ensuing Damage From Mold Clean-up
$ 1,000,000 per occurrence as respects Soft Costs
$ 500,000 per occurrence as respects Accounts Receivable
$ 500,000 per occurrence as respects Valuable Papers
$ 500,000 per occurrence as respects Trees, Plants & Shrubs, subject to a
maximum of $10,000 per item
$ 100,000 per occurrence and in the annual aggregate occurrence and in the
annual aggregate as respects Pollution Clean-Up and Removal.
$250,000 per occurrence as respects guest relocation expense
$500,000 per occurrence as respects loss of attraction


$25,000 deductible per Occurrence All Other Perils except as follows:




--------------------------------------------------------------------------------




Named Windstorm in Tier One Counties (See Tier 1 County Table): 5% per Unit of
Insurance subject to a $100,000 minimum per Occurrence
Flood: $25,000 per Occurrence Except
•
Locations situated within a Designated 100 Year Flood Zone: Maximum limits
available from the National Flood Insurance Program (NFIP) whether purchased or
not. A $100,000 Deductible shall apply to Business Interruption.

•
Named Windstorm Flood in Tier One Counties: 5% per Unit of Insurance subject to
a $1,000,000 Minimum per Occurrence



Earthquake: $25,000 per Occurrence Except
•
California Earthquake: 15% per Unit of Insurance subject to a $250,000 Minimum
per Occurrence

•
Pacific Northwest Counties Earthquake: 2% per Unit of Insurance subject to a
$100,000 Minimum per Occurrence



Waiting Periods: 24 Hours for Service Interruption
In the application of the Deductibles above, each of the following shall be
considered a separate Unit of Insurance:
i) Each separate building or structure
ii) Contents in each separate building or structure
iii) Property in the yard of each separate building or structure
iv) Annual Business Interruption value applying to each separate building or
structure




--------------------------------------------------------------------------------




TIER 1 Counties:
State
Tier I Counties
Alabama
Baldwin, Mobile
Florida
Entire State
Georgia
Bryan, Camden, Chatham, Glynn, Liberty, McIntosh
Hawaii
Entire state
Louisiana
Cameron, Iberia, Jefferson, Lafourche, Orleans, Plaquemines, St. Mary, St.
Tammany, Terrebonne, Vermilion
Mississippi
Hancock, Harrison, Jackson
North Carolina
Beaufort, Brunswick, Carteret, Craven, Dare, Hyde, New Hanover, Onslow, Pamlico,
Pender
South Carolina
Beaufort, Berkley, Charleston, Colleton, Georgetown, Horry, Jasper
Texas
Aransas, Brazoria, Calhoun, Cameron, Chambers, Galveston, Harris (entire
County), Jackson, Jefferson, Kenedy, Kleberg, Nueces, Orange, Refugio, San
Patricio, Victoria, Willacy
Virginia
Accomack, Northampton, Virginia Beach City, Chesapeake, Gloucester, Hampton
City, Lancaster, Mathews, Middlesex, Newport News, Norfolk City, Northumberland,
Poquoson City, Portsmouth city, Suffolk City, York

Pacific Northwest Counties:
•
Washington: Callum, Jefferson, King, Kitsap, Mason Pierce, San Juan, Skagit,
Snohomish, Thurston and Watcom counties.

•
Oregon: Clatsop, Columbia, Tillamook, Washington, Pol, Clackamas, Marion, Hood
River, Multnomah and Yamhill counties.



Property Insurer Rating Summary














--------------------------------------------------------------------------------




PROPOSED INSURANCE COMPANIES
A.M. BEST'S RATING
Allied World Assurance Co (U.S.) Inc.
A XV
Arch Specialty Insurance Company
A+ XV
AXIS Surplus Insurance Company
A+ XV
Colony Insurance Company
A XII
Endurance American Specialty Ins Co
A+ XV
Everest Indemnity Insurance Company
A+ XV
General Security Indemnity Co of Arizona
A XV
Hiscox Insurance Company Inc.
A XI
Homeland Insurance Company of New York
A X
International Insurance Company of Hannover SE
A+ XV
Interstate Fire & Casualty Company
A+ XV
National Fire & Marine Insurance Co
A++ XV
RSUI Indemnity Company
A+ XIV
Underwriters at Lloyd's London
A XV
Underwriters at Lloyd's London (KY)
A XV
Underwriters at Lloyd's London
A XV
United Specialty Insurance Company
A IX
Westchester Surplus Lines Insurance Co
A++ XV
Westport Insurance Corporation
A+ XV







--------------------------------------------------------------------------------






SCHEDULE 5.12(d)
PENSION PLANS
None.






--------------------------------------------------------------------------------






SCHEDULE 5.13(a)
CAPITAL AND OWNERSHIP STRUCTURE OF
BORROWER AND SUBSIDIARIES
Loan Party/Subsidiary
Capital/Ownership Structure
Percentage Owned by Holder(s)
Pebblebrook Hotel, L.P.
Pebblebrook Hotel Trust

Jon E. Bortz

Raymond D. Martz

Thomas C. Fisher
99.66% limited partnership interest
 
.16% limited partnership interest

.09% limited partnership interest

.10% limited partnership interest
Pebblebrook Hotel Lessee, Inc.
Pebblebrook Hotel, L.P.
98% common stock
Pebblebrook Hotel Lessee, Inc.
DC Hotel Trust
1% common stock
DC Hotel Trust
Pebblebrook Hotel, L.P.
100% common shares
Pebblebrook Hotel Lessee, Inc.
Portland Hotel Trust
1% common stock
Portland Hotel Trust
Pebblebrook Hotel, L.P.
100% common shares
Tar Heel Borrower LLC
Tar Heel Owner LLC
100%
Tar Heel Owner LLC
Pebblebrook Hotel, L.P.
100%
Tar Heel Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Gator Owner LLC
Pebblebrook Hotel, L.P.
100%
Gator Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Orangemen Owner LLC
Pebblebrook Hotel, L.P.
100%
Orangemen Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Jayhawk Owner LLC
DC Hotel Trust
100%
Jayhawk Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
DH Restaurant DC LLC
Jayhawk Lessee LLC
100%
Huskies Owner LLC
Pebblebrook Hotel, L.P.
100%
Huskies Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Terrapins Owner LLC
Pebblebrook Hotel, L.P.
100%





--------------------------------------------------------------------------------




Skamania Lodge Furnishings LLC
Terrapins Owner LLC
100%
Terrapins Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Blue Devils Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Blue Devils Owner LLC
Pebblebrook Hotel, L.P.
100%
South 17th Street OwnerCo Mezzanine, L.P.
Spartans Owner LLC
11%
South 17th Street OwnerCo, LP
Spartans Owner LLC
0.1%
South 17th Street OwnerCo, LP
South 17th Street OwnerCo Mezzanine, LP
99.9%
South 17th Street OwnerCo Mezzanine, L.P.
Pebblebrook Hotel, L.P.
89%
South 17th Street LeaseCo Mezzanine, LP
Spartans Lessee LLC
100%
South 17th Street LeaseCo, LP
South 17th Street LeaseCo Mezzanine, LP
100%
Spartans Owner LLC
Pebblebrook Hotel, L.P.
100%
Spartans Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wildcats Owner LLC
Pebblebrook Hotel, L.P.
100%
Wildcats Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Bruins Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Bruins Owner LLC
Pebblebrook Hotel, L.P.
100%
Razorbacks Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Razorbacks Owner LLC
Pebblebrook Hotel, L.P.
100%
Running Rebels Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Running Rebels Owner LLC
Pebblebrook Hotel, L.P.
100%
Wolverines Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wolverines Owner LLC
Pebblebrook Hotel, L.P.
100%
Sunset Restaurant LLC
Wolverines Lessee LLC
50%
Sunset Restaurant LLC
Mondrian Pledgor LLC
50%
Mondrian Pledgor LLC
Wolverines Lessee LLC
100%





--------------------------------------------------------------------------------




8440 LLC
Sunset Restaurant LLC
0.01%
8440 LLC
Mondrian Pledgor LLC
99.99%
Hoosiers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Hoosiers Owner LLC
Pebblebrook Hotel, L.P.
100%
Cardinals Owner LLC
Pebblebrook Hotel, L.P.
100%
371 Seventh Avenue Co., LLC
Cardinals Owner LLC
100%
150 East 34th Street Co., LLC
Cardinals Owner LLC
100%
Cardinals Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
371 Seventh Avenue Co., Lessee LLC
Cardinals Lessee LLC
100%
150 East 34th Street Co., Lessee LLC
Cardinals Lessee LLC
100%
Hoyas Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Hoyas Owner LLC
Pebblebrook Hotel, L.P.
100%
Wolfpack Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Wolfpack Owner LLC
Pebblebrook Hotel, L.P.
100%
Golden Eagles Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Golden Eagles Owner LLC
Portland Hotel Trust
100%
Miners Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Miners Owner LLC
Pebblebrook Hotel, L.P.
100%
Miners Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Miners Hotel Owner LP
Miners Owner LLC
1%
Ramblers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Ramblers Owner LLC
Pebblebrook Hotel, L.P.
100%
Ramblers Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Ramblers Hotel Owner LP
Ramblers Owner LLC
1%
Bearcats Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%





--------------------------------------------------------------------------------




Bearcats Owner LLC
Pebblebrook Hotel, L.P.
100%
Bearcats Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Bearcats Hotel Owner LP
Bearcats Owner LLC
1%
Buckeyes Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Buckeyes Owner LLC
Pebblebrook Hotel, L.P.
100%
Buckeyes Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Buckeyes Hotel Owner LP
Buckeyes Owner LLC
1%
Golden Bears Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Golden Bears Owner LLC
Portland Hotel Trust
100%
Dons Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Dons Owner LLC
Pebblebrook Hotel, L.P.
100%
Dons Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Dons Hotel Owner LP
Dons Owner LLC
1%
Crusaders Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Crusaders Owner LLC
Pebblebrook Hotel, L.P.
100%
Crusaders Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Crusaders Hotel Owner LP
Crusaders Owner LLC
1%
Beavers Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Beavers Owner LLC
Portland Hotel Trust
100%
Flatts Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Flatts Owner LLC
Pebblebrook Hotel, L.P.
99.99%
Flatts Owner LLC
Pebblebrook Hotel Lessee, Inc.
0.01%
Menudo Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Menudo Owner LLC
Pebblebrook Hotel, L.P.
100%
RHCP Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%





--------------------------------------------------------------------------------




RHCP Owner LLC
Pebblebrook Hotel, L.P.
100%
RHCP Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
RHCP Hotel Owner LP
RHCP Owner LLC
1%
NKOTB Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
NKOTB Owner LLC
Pebblebrook Hotel, L.P.
100%
Hazel Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Hazel Owner LLC
Pebblebrook Hotel, L.P.
100%
Creedence Lessee LLC
Pebblebrook Hotel Lessee, Inc.
100%
Creedence Owner LLC
Pebblebrook Hotel, L.P.
100%
Creedence Hotel Owner LP
Pebblebrook Hotel, L.P.
99%
Creedence Hotel Owner LP
Creedence Owner LLC
1%





--------------------------------------------------------------------------------






SCHEDULE 5.13(b)
SUBSIDIARIES OF PARENT REIT, BORROWER AND LOAN PARTIES
OTHER EQUITY INVESTMENTS
Part (a).    Subsidiaries.
Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Borrower and
Subsidiaries
Outstanding options, warrants, rights of conversion or purchase and all other
similar rights
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Pebblebrook Hotel Lessee, Inc.
DE
980 shares of common stock
98% by Pebblebrook Hotel, L.P., 1% by DC Hotel Trust and 1% by Portland Hotel
Trust
None
No
None
Pebblebrook Hotel, L.P.
DE
68,816,375common units and 236,351 LTIP units
99.66% limited partnership interest by Pebblebrook Hotel Trust
None
No
None
DC Hotel Trust
MD
1000 common shares of beneficial interest
100% of common shares by Pebblebrook Hotel, L.P.
None, other than set forth in Part (b) below
No
None
Portland Hotel Trust
MD
1000 common shares of beneficial interest
100% of common shares by Pebblebrook Hotel, L.P.
None, other than set forth in Part (b) below
No
None
Tar Heel Borrower LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None





--------------------------------------------------------------------------------




Tar Heel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Gator Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Grand Hotel Minneapolis
Gator Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Orangemen Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
InterContinental Buckhead
Orangemen Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Jayhawk Owner LLC
DE
N/A
100% by DC Hotel Trust
None
Yes
Hotel Monaco Washington DC
Jayhawk Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None





--------------------------------------------------------------------------------




DH Restaurant DC LLC
DE
N/A
100% by Jayhawk Lessee LLC
None
No
None
Huskies Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Sir Francis Drake
Huskies Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Terrapins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Skamania Lodge
Terrapins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Blue Devils Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Le Méridien Delfina
Blue Devils Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None





--------------------------------------------------------------------------------




Spartans Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Spartans Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
South 17th Street OwnerCo Mezzanine L.P.


DE

N/A
11% by Spartans Owner LLC
89% by Pebblebrook Hotel, L.P.
None
No
None
South 17th Street OwnerCo, LP
DE
N/A
0.1% by Spartans Owner LLC
99.9% by South 17th Street OwnerCo Mezzanine, L.P.
None
Yes
Sofitel Philadelphia
South 17th Street LeaseCo Mezzanine, LP
DE
N/A
100% by Spartans Lessee LLC
None
No
None
South 17th Street LeaseCo, LP
DE
N/A
100% by South 17th Street LeaseCo Mezzanine, LP
None
No
None
Wildcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Argonaut Hotel





--------------------------------------------------------------------------------




Wildcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Bruins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Bruins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Razorbacks Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
W Boston
Razorbacks Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Running Rebels Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Monaco Seattle
Running Rebels Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None





--------------------------------------------------------------------------------




Wolverines Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Mondrian Los Angeles
Wolverines Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Hoosiers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Hoosiers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Cardinals Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Cardinals Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
371 Seventh Avenue Co., LLC
DE
N/A
100% by Cardinals Owner LLC
None
No
None





--------------------------------------------------------------------------------




371 Seventh Avenue Co., Lessee LLC
DE
N/A
100% by Cardinals Lessee LLC
None
No
None
150 East 34th Street Co., LLC
DE
N/A
100% by Cardinals Owner LLC
None
No
None
150 East 34th Street Co., Lessee LLC
DE
N/A
100% by Cardinals Lessee LLC
None
No
None
Hoyas Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Zetta
Hoyas Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Wolfpack Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
Yes
Hotel Vintage Seattle
Wolfpack Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None





--------------------------------------------------------------------------------




Golden Eagles Owner LLC
DE
N/A
100% by Portland Hotel Trust
None
Yes
Hotel Vintage Portland
Golden Eagles Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Miners Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Miners Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Miners Owner LLC
None
Yes
W Los Angeles-West Beverly Hills
Miners Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Ramblers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Ramblers Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Ramblers Owner LLC
None
Yes
Hotel Zelos San Francisco





--------------------------------------------------------------------------------




Ramblers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Bearcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Bearcats Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Bearcats Owner LLC
None
Yes
Embassy Suites San Diego
Bearcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Buckeyes Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Buckeyes Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Buckeyes Owner LLC
None
No
None
Buckeyes Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None





--------------------------------------------------------------------------------




Golden Bears Owner LLC
DE
N/A
100% by Portland Hotel Trust
None
Yes
Hotel Modera
Golden Bears Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Dons Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Dons Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Dons Owner LLC
None
Yes
Hotel Zephyr Fisherman’s Wharf
Dons Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Crusaders Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Crusaders Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Crusaders Owner LLC
None
Yes
Hotel Zeppelin San Francisco





--------------------------------------------------------------------------------




Crusaders Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Beavers Owner LLC
DE
N/A
100% by Portland Hotel Trust
None
Yes
The Nines Hotel
Beavers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Flatts Owner LLC
DE
N/A
99.99% by Pebblebrook Hotel, L.P and 0.01% by Pebblebrook Hotel Lessee, Inc.
None
Yes
Union Station Nashville
Flatts Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Menudo Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
No
Hotel Colonnade Coral Gables
Menudo Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None





--------------------------------------------------------------------------------




RHCP Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
RHCP Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by RHCP Owner LLC
None
Yes
Hotel Palomar Los Angeles Beverly Hills
RHCP Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
NKOTB Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
Yes
Revere Hotel Boston Common
NKOTB Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None
Hazel Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
None
Yes
LaPlaya Beach Resort & Club
Hazel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None





--------------------------------------------------------------------------------




Creedence Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
None
No
None
Creedence Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Creedence Owner LLC
None
Yes
Hotel Zoe San Francisco
Creedence Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
None
No
None



Part (b).    Other Equity Investments.


1.
Pebblebrook Hotel, L.P. owns the common shares of DC Hotel Trust and there are
125 preferred shareholders holding 100% of the preferred shares of DC Hotel
Trust

2.
Pebblebrook Hotel, L.P. owns the common shares of Portland Hotel Trust and there
are 125 preferred shareholders holding 100% of the preferred shares of Portland
Hotel Trust

3.
Tar Heel Borrower LLC owns 100% of the membership interests of Tar Heel Owner
LLC

4.
Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings LLC

5.
Jayhawk Lessee LLC owns 100% of the membership interests in DH Restaurant DC LLC

6.
Spartans Owner LLC owns a 11% membership interests of South 17th Street OwnerCo
Mezzanine, L.P.

7.
Spartans Owner LLC owns 0.1% general partnership interests of South 17th Street
OwnerCo, L.P.

8.
South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited partnership
interests of South 17th Street OwnerCo, L.P.

9.
Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.

10.
Spartans Lessee LLC owns 100% of the membership interests of South 17th Street
LeaseCo Mezzanine LLC





--------------------------------------------------------------------------------




11.
South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership interests of
South 17th Street LeaseCo, LP

12.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC

13.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC

14.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC

15.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC

16.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC

17.
Cardinals Owner LLC owns 100% of the membership interests in 371 Seventh Avenue
Co., LLC

18.
Cardinals Owner LLC owns 100% of the membership interests in 150 East 34th
Street Co., LLC

19.
Cardinals Lessee LLC owns 100% of the membership interests in 371 Seventh Avenue
Co., Lessee LLC

20.
Cardinals Lessee LLC owns 100% of the membership interests in 150 East 34th
Street Co., LLC





--------------------------------------------------------------------------------






SCHEDULE 5.18
INTELLECTUAL PROPERTY MATTERS
None.




--------------------------------------------------------------------------------






SCHEDULE 5.22
TAXABLE REIT SUBSIDIARIES
1.
Pebblebrook Hotel Lessee, Inc.

2.
Gator Lessee LLC

3.
Orangemen Lessee LLC

4.
Jayhawk Lessee LLC

5.
Huskies Lessee LLC

6.
Terrapins Lessee LLC

7.
Blue Devils Lessee LLC

8.
Spartans Lessee LLC

9.
Wildcats Lessee LLC

10.
Bruins Lessee LLC

11.
Razorbacks Lessee LLC

12.
Running Rebels Lessee LLC

13.
Wolverines Lessee LLC

14.
Hoyas Lessee LLC

15.
Wolfpack Lessee LLC

16.
Golden Eagles Lessee LLC

17.
Miners Lessee LLC

18.
Ramblers Lessee LLC

19.
Bearcats Lessee LLC

20.
Golden Bears Lessee LLC

21.
Dons Lessee LLC

22.
Crusaders Lessee LLC

23.
Beavers Lessee LLC





--------------------------------------------------------------------------------




24.
Menudo Lessee LLC

25.
Flatts Lessee LLC

26.
RHCP Lessee LLC

27.
NKOTB Lessee LLC

28.
Hazel Lessee LLC

29.
Creedence Lesse LLC





--------------------------------------------------------------------------------






SCHEDULE 5.23
INITIAL UNENCUMBERED BORROWING BASE PROPERTIES
AND ELIGIBLE GROUND LEASES
INITIAL UNENCUMBERED BORROWING BASE PROPERTIES
1.
Sir Francis Drake

2.
Grand Hotel Minneapolis

3.
Le Méridien Delfina

4.
Hotel Monaco Seattle

5.
Mondrian Los Angeles

6.
W Boston

7.
Hotel Zetta

8.
Hotel Vintage Seattle

9.
Hotel Vintage Portland

10.
InterContinental Buckhead

11.
Hotel Monaco Washington DC

12.
Skamania Lodge

13.
Argonaut Hotel

14.
W Los Angeles – West Beverly Hills

15.
Embassy Suites San Diego

16.
Hotel Modera

17.
Hotel Zephyr Fisherman’s Wharf

18.
Hotel Zeppelin San Francisco

19.
The Nines Hotel

20.
Hotel Colonnade Coral Gables

21.
Hotel Palomar Los Angeles Beverly Hills





--------------------------------------------------------------------------------




22.
Union Station Nashville

23.
Revere Hotel Boston Commons

24.
LaPlaya Beach Resort & Club

25.
Hotel Zoe San Francisco

26.
Sofitel Philadelphia

27.
Hotel Zelos San Francisco

INITIAL ELIGIBLE GROUND LEASES
1.
Hotel Monaco Washington, DC Ground Lease

2.
Argonaut Hotel Ground Lease

3.
Hotel Zelos San Francisco Ground Lease

4.
Hotel Zephyr Fisherman’s Wharf Ground Lease

5.
Hotel Zeppelin San Francisco Ground Lease





--------------------------------------------------------------------------------






SCHEDULE 7.03
EXISTING INDEBTEDNESS
Property
Loan Amount
Interest Rate
Expiration Date
Westin Gaslamp Quarter


$71.72


3.69
%
January 2020



The Loan Parties have also incurred Indebtedness in connection with the Capital
One Facility, the PNC Facility, the US Bank Facility, the US Bank Lessee Line of
Credit and the Senior Notes.




--------------------------------------------------------------------------------






SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
LOAN PARTIES:
c/o PEBBLEBROOK HOTEL, L.P.
7315 Wisconsin Avenue, Suite 1100 West
Bethesda, Maryland 20814
Attention: Raymond D. Martz
Telephone: Personally identifiable information redacted
Telecopier: Personally identifiable information redacted
Electronic Mail: Personally identifiable information redacted
with a copy to:
Attention: Gabrielle Gordon
Telephone: Personally identifiable information redacted
Telecopier: Personally identifiable information redacted
Electronic Mail: Personally identifiable information redacted
Website Address: www.pebblebrookhotels.com
U.S. Taxpayer Identification Number: Personally identifiable information
redacted
with a copy to:
Karen Pifer, Esq.
Honigman Miller Schwartz and Cohn LLP
39400 Woodward Avenue, Suite 101
Bloomfield Hills, MI 48304-5151
Telephone: Personally identifiable information redacted
Telecopier: Personally identifiable information redacted

ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: Betty Coleman
Telephone: Personally identifiable information redacted
Telecopier: Personally identifiable information redacted
Electronic Mail: Personally identifiable information redacted





--------------------------------------------------------------------------------




Other Notices as Administrative Agent:
Bank of America, N.A., as Administrative Agent
900 W. Trade Street, 6th Floor
Mail Code: NC1-026-06-03
Charlotte, NC 28255
Attention: Kyle Harding
Telephone: Personally identifiable information redacted
Telecopier: Personally identifiable information redacted
Electronic Mail: Personally identifiable information redacted

L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Trade Operations
Telecopier: Personally identifiable information redacted
Telephone: Personally identifiable information redacted
Electronic Mail: Personally identifiable information redacted

SWING LINE LENDER:
Bank of America, N.A.
901 Main Street, 14th Floor
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: Betty Coleman
Telephone: Personally identifiable information redacted
Telecopier: Personally identifiable information redacted
Electronic Mail: Personally identifiable information redacted





--------------------------------------------------------------------------------















EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned hereby requests (select one):
☐
A Borrowing of [Revolving Credit][Term] Loans    

☐
A conversion of [Revolving Credit][Term] Loans from one Type to the other

☐
A continuation of Eurodollar Rate Loans

1.
On                      (a Business Day).

2.
In the amount of $            .

3.
Comprised of                         .



[Type of Loan requested]



4.
For Eurodollar Rate Loans: with an Interest Period of     [1 week] [    
months].

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.






--------------------------------------------------------------------------------




PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
Maryland Real Estate Investment Trust,
 
its general partner
 
 
 
 
By:
______________________________________
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------




EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.
On              (a Business Day).

2.
In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.


PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
Maryland Real Estate Investment Trust,
 
its general partner
 
 
 
 
By:
______________________________________
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF TERM NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Lender to the Borrower under
that certain Fourth Amended and Restated Credit Agreement, dated as of October
13, 2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Parent REIT, the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the guaranty set for in Section 11 of the Agreement. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Each Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5‑1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).










--------------------------------------------------------------------------------




PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
Maryland Real Estate Investment Trust,
 
its general partner
 
 
 
 
By:
______________________________________
 
 
Name:
 
 
Title:











--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   
   
 
   
 
   
 
   
 
   
 
   
 
   





--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Fourth Amended and Restated Credit Agreement, dated
as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Parent REIT, the other Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the guaranty set forth in
Section 11 of the Agreement. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Each Revolving
Credit Loan made by the Lender shall be evidenced by one or more loan accounts
or records maintained by the Lender in the ordinary course of business. The
Lender may also attach schedules to this Revolving Credit Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
To the extent permitted by applicable law, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5‑1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).
PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
Maryland Real Estate Investment Trust,
 
its general partner
 
 
 
 
By:
______________________________________
 
 
Name:
 
 
Title:





--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of Loan Made
 
Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
☐     Check for distribution to PUBLIC and Private side Lenders1 
Financial Statement Date: ________, ____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of October 13, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among PEBBLEBROOK HOTEL,
L.P., a Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST,
a Maryland real estate investment trust (the “Parent REIT”), the other
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower and not in his/her individual
capacity, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered (i) the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Parent
REIT ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section, (ii) a profit
and loss summary showing the operating condition for each of the Borrowing Base
Properties (in form and with such detail as is reasonably satisfactory to the
Administrative Agent), and (iii) copies of Smith Travel Research (STR Global)
summary STAR Reports for each Borrowing Base Property for the fiscal year to
which such financial statements relate.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered (i) the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Parent REIT
ended as of the above date, (ii) a profit and loss summary showing the operating
condition for each of the Borrowing Base Properties (in form and with such
detail as is reasonably satisfactory to the Administrative Agent), and
(iii) copies of Smith Travel Research (STR Global) summary STAR Reports for each
Borrowing Base Property for the fiscal quarter to which such financial
statements relate. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholder’s equity
and cash flows of the Consolidated Parties in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
1 If this is not checked, this certificate will only be posted to Private side
Lenders.




--------------------------------------------------------------------------------




2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review in reasonable detail of the transactions and condition (financial or
otherwise) of the Consolidated Parties during the accounting period covered by
such financial statements, and based on such review:


[select one:]
[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]
-or-
[to the knowledge of the undersigned, during such fiscal period the following is
a list of each Default or Event of Default and its nature and status:
___________________________________________________________]
3.    The representations and warranties of the Borrower contained in Section 5
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and provided, that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
4.    The financial covenant analyses and information set forth on Schedules 1,
2 and 3 attached hereto are true and accurate in all material respects on and as
of the date of this Certificate.
[5.    Schedule(s) [5.06,] [5.09,] [5.12(d),] [5.13(a),] [and] [5.13(b),] of the
Agreement are hereby updated to include the information set forth on Schedule 4
attached hereto.]2 


2    Use Paragraph 5 to the extent the information provided on such Schedules
has changed since the most recent update thereto.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of              , 20    .
PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
Maryland Real Estate Investment Trust,
 
its general partner
 
 
 
 
By:
______________________________________
 
 
Name:
 
 
Title:









--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I. Section 7.02(h)(i): Undeveloped or Speculative Land
 
 
A. Undeveloped or Speculative Land, valued at cost, at Statement Date:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
$
 
Maximum Permitted:
 
5
%
II. Section 7.02(h)(ii): Income-Producing Real Properties
 
 
A. Income-Producing Real Properties (other than hotels or similar hospitality
properties), valued at cost, at Statement Date:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
$
 
Maximum Permitted:
 
10
%
III. Section 7.02(h)(iii): Development/Redevelopment Properties
 
 
A. Development/Redevelopment Properties with respect to which development
activities are being undertaken, valued at cost (including all costs and
expenses associated with all existing development activities (budget to
completion)), at Statement Date:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
$
 
Maximum Permitted:
 
15
%
IV. Section 7.02(h)(iv): Unconsolidated Affiliates
 
 
A. Unconsolidated Affiliates, valued at cost, at Statement Date:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
$
 
Maximum Permitted:
 
20
%
V. Section 7.02(h)(v): Mortgage or Real Estate-Related Loan Assets
 
 
A. Mortgage or real-estate-related loan assets, valued at cost, at Statement
Date:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
$
 
Maximum Permitted:
 
15
%
VI. Section 7.02(h)(vi): Equity Interests
 
 
A. Equity Interests in any Person other than an Affiliate of the Borrower,
valued at cost, at Statement Date:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
$
 
Maximum Permitted:
 
15
%
VII. Section 7.11(a): Consolidated Leverage Ratio
 
 
A. Consolidated Funded Indebtedness at Statement Date:
$
 





--------------------------------------------------------------------------------




B. Adjusted Unrestricted Cash at Statement Date:
$
 
C. Line A – Line B:
$
 
D. EBITDA (see Schedule 2) for four consecutive fiscal quarters ending on above
date (“Subject Period”):
$
 
E. Consolidated Leverage Ratio ((Line C ÷ Line D):
 
_____________ to 1.0


Maximum permitted:
 
6.75 to 1.03


VIII. Section 7.11(b): Consolidated Recourse Secured Indebtedness Limitation
 
 
A. Consolidated Recourse Secured Indebtedness:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
 
________________ %


Maximum Permitted:
 
5%4


IX. Section 7.11(c): Consolidated Secured Debt Limitation
 
 
A. Consolidated Secured Debt:
$
 
B. Consolidated Total Asset Value:
$
 
C. Line A ÷ Line B:
 
_________________ %


Maximum Permitted:
 
45
%
X. Section 7.11(d): Consolidated Fixed Charge Coverage Ratio
 
 
A. Adjusted EBITDA (see Schedule 2) for Subject Period:
$
 
1. Consolidated Interest Charges for Subject Period:
$
 
2. Current scheduled principal payments on Consolidated Funded Indebtedness
(including current scheduled reductions in commitments, but excluding any
payment of principal under the Loan Documents and any “balloon” payment or other
final payment at maturity that is significantly larger than the scheduled
payments that preceded it) for Subject Period:
$
 
3. Dividends and distributions paid in cash on preferred stock by the
Consolidated Parties on a consolidated basis and all Unconsolidated Affiliates
for Subject Period:
$
 
             B. Consolidated Fixed Charges for Subject Period (Lines 1 + 2 + 3):
$
 
C. Consolidated Fixed Charge Coverage Ratio (Line A ÷ Line B):
 
______________ to 1.0


3 Once during the term of the Agreement, the Borrower may deliver a written
statement to the Administrative Agent in a Compliance Certificate that the
Consolidated Leverage Ratio exceeds 6.75 to 1.0, so long as it does not exceed
7.0 to 1.0 as of the last day of the fiscal quarter for which such Compliance
Certificate was delivered and the next three (3) consecutive fiscal quarters (or
such shorter period if the Surge Period is terminated pursuant to the
Agreement), subject to payment of a pricing premium of 35 bps as set forth in
the Agreement.
4 Once during the term of the Agreement, for up to four (4) consecutive
quarters, Consolidated Recourse Secured Indebtedness may exceed 5% but not
exceed 10% of Consolidated Total Asset Value.
 
 
 
Minimum Required:
 
1.5 to 1.0
XI. Section 7.11(e): Consolidated Unsecured Interest Coverage Ratio
 
 
A. Net Operating Income (Schedule 3) from Unencumbered Borrowing Base Properties
for Subject Period:
$
 
B. Unsecured Interest Charges for Subject Period:
$
 





--------------------------------------------------------------------------------




C. Consolidated Unsecured Interest Coverage Ratio (Line A ÷ Line B):
 
__________ to 1.0
Minimum Required:
 
2.0 to 1.0


XII. Section 7.11(f): Consolidated Tangible Net Worth
 
 
1. Shareholder’s Equity at Statement Date
$
 
2. Intangible Assets of Consolidated Parties and Unconsolidated Affiliates at
Statement Date
$
 
3. Accumulated Depreciation of Consolidated Parties and Unconsolidated
Affiliates at Statement Date
$
 
A. Consolidated Tangible Net Worth (Line 1 – 2 + 3):
$
 
B. 75% of Consolidated Tangible Net Worth as of June 30, 2017:
$
1,400,772


C. 75% of Net Proceeds of Equity Issuances by the Consolidated Parties after
June 30, 2017:
$
 
D. Minimum required Consolidated Tangible Net Worth
(Line B + Line C):
$
 
E. Excess (Deficiency) for covenant compliance
(Line A – Line D):
$
 
XIII. Section 7.11(g): Unsecured Leverage Ratio


 
 
A. Unsecured Indebtedness:  

$
 
B. Unencumbered Asset Value:
$
 
C. Line A ÷ Line B:


 
_________________ %


          Maximum Permitted:


 
60%5


XIV. Section 7.11(h):  Restricted Payments
 
 
A. FFO Distribution Allowance for Subject Period:
 
 
5 The Unsecured Leverage Ratio may exceed 60% as of the last day of the fiscal
quarter in which any material Acquisition occurs and the last day of the two (2)
consecutive fiscal quarters thereafter (an "Unencumbered Leverage Increase
Period"), provided that (i) the Unsecured Leverage ratio does not exceed 65%,
(ii) no more than three (3) Unencumbered leverage Increase Periods have been
elected during the term of the Agreement, and (iii) any such Unencumbered
Leverage Increase Periods have been non-consecutive.
 
 
 
1. Consolidated Net Income for Subject Period (see Note B below):
$
 
2. Depreciation expenses for Subject Period:
$
 
3. Amortization expenses for Subject Period:
$
 
B. FFO Distribution Allowance (0.95 x (Lines 1 + 2 + 3)):
$
 
Note A - in determining Line 1, adjust such line to (a) include (i) the Parent
REITs’ interests in unconsolidated partnerships and joint ventures, on the same
basis as consolidated partnerships and subsidiaries, as provided in the “white
paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, as may be amended from time to time, and (ii) amounts
deducted from net income as a result of pre-funded fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be capitalized due to FAS 141R Changes and charges relating to the
under-accrual of earn outs due to the FAS 141R Changes, and (b) exclude net
income (or loss) of the Consolidated Parties on a consolidated basis such that
Line 1 shall not include gains (or, if applicable, losses) resulting from or in
connection with (i) restructuring of indebtedness, (ii) sales of property,
(iii) sales or redemptions of preferred stock or (iv) non-cash asset impairment
charges.





--------------------------------------------------------------------------------




C. Restricted Payments made by the Consolidated Parties to the holders of their
Equity Interest for Subject Period (see Note B below):
$
 
Note B - to the extent no Event of Default then exists or will result from same
(or if an Event of Default then exists or will result from same, then so long as
no Acceleration shall have occurred), each Loan Party shall be permitted to make
Restricted Payments to the Borrower and the Borrower shall be permitted to make
Restricted Payments to the Parent REIT, in each case to permit the Parent REIT
to make Restricted Payments to the holder of Equity Interest in the Parent REIT
to the extent necessary to maintain the Parent REITs status as a REIT and as
necessary to pay any special or extraordinary tax liabilities then due (after
taking into account any losses, offsets and credits, as applicable) on capital
gains attributable to the Parent REIT. In addition, so long as no Acceleration
shall have occurred, each TRS may make Restricted Payments to its parent entity
to the extent necessary to pay any Tax then due in respect of the income of such
TRS.
D. Excess (Deficiency) for covenant compliance
(Line B – Line C):
$
 









--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
EBITDA and Adjusted EBITDA
(in accordance with the definition as set forth in the Agreement)
EBITDA and Consolidated Adjusted EBITDA
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Quarter
Ended
__________
Four Quarters
Ended
__________
 
Consolidated Net Income
 
 
 
 
 
+
Consolidated Interest Charges
 
 
 
 
 
+/-
The net impact of Federal, state, local and foreign income taxes and credits
 
 
 
 
 
+
Depreciation and Amortization Expenses
 
 
 
 
 
+
Other non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period
 
 
 
 
 
+
Amounts deducted from net income as a result of fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be capitalized due to FAS 141R Changes and charges relating to the
underaccrual of earn outs due to the FAS 141R Changes
 
 
 
 
 
+/-
The net impact of all non-cash items with respect to straight-lining of rents
materially increasing or decreasing Consolidated Net Income
 
 
 
 
 





--------------------------------------------------------------------------------




+/-
All other non-cash items increasing or decreasing Consolidated Net Income
(including non-cash revenues, expenses, gains or losses with respect to Excluded
Capital Leases)
 
 
 
 
 
+/-
Net impact of hotel results on a Pro Forma Basis for hotels not owned during the
entire Calculation Period
 
 
 
 
 
=
EBITDA
 
 
 
 
 
-
4.0% FF&E Reserve (excluding revenues with respect to third-party space or
retail leases)
 
 
 
 
 
=
Consolidated Adjusted EBITDA
 
 
 
 
 





--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)
(in accordance with the definition as set forth in the Agreement)
Net Operating Income
Quarter Ended
Quarter Ended
Quarter Ended
Quarter Ended
Four Quarters
Ended
Net Operating Incomes from each Unencumbered Borrowing Base Property for Subject
Period:6
 
 
 
 
 
Sir Francis Drake
 
 
 
 
 
Grand Hotel Minneapolis
 
 
 
 
 
Le Méridien Delfina
 
 
 
 
 
Hotel Monaco Seattle
 
 
 
 
 
Mondrian Los Angeles
 
 
 
 
 
W Boston
 
 
 
 
 
Hotel Zetta
 
 
 
 
 
Hotel Vintage Seattle
 
 
 
 
 
Hotel Vintage Portland
 
 
 
 
 
InterContinental Buckhead
 
 
 
 
 
Hotel Monaco Washington DC
 
 
 
 
 
Skamania Lodge
 
 
 
 
 
Argonaut Hotel
 
 
 
 
 
W Los Angeles – West Beverly Hills
 
 
 
 
 
Embassy Suites San Diego
 
 
 
 
 



6     The Grand Hotel Minneapolis Rental Income from the LifeTime and Restaurant
Leases is excluded from the Management Fee calculation as per the management
agreement.




--------------------------------------------------------------------------------




Hotel Modera
 
 
 
 
 
Hotel Zephyr Fisherman’s Wharf
 
 
 
 
 
Hotel Zeppelin San Francisco
 
 
 
 
 
The Nines Hotel
 
 
 
 
 
Hotel Colonnade Coral Gables
 
 
 
 
 
Hotel Palomar Los Angeles Beverly Hills
 
 
 
 
 
Union Station Nashville
 
 
 
 
 
Revere Hotel Boston Commons
 
 
 
 
 
LaPlaya Beach Resort & Club
 
 
 
 
 
Hotel Zoe San Francisco
 
 
 
 
 
Sofitel Philadelphia
 
 
 
 
 
Hotel Zelos San Francisco
 
 
 
 
 
= Total Unencumbered Borrowing Base Net Operating Income
 
 
 
 
 
- Any Net Operating Income from Unencumbered Borrowing Base Properties above 40%
from any one Major MSA
 
 
 
 
 
- Any Net Operating Income from Unencumbered Borrowing Base Properties above 33%
from any one Other MSA
 
 
 
 
 
= Adjusted Total Unencumbered Borrowing Base Net Operating Income
 
 
 
 
 





--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 4
to the Compliance Certificate
Updates to Schedule(s) [5.06,] [5.09,] [5.12(d),] [5.13(a),] [and] [5.13(b)]




--------------------------------------------------------------------------------




EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Fourth Amended
and Restated Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


1.    
Assignor:
 
 
 

2.    
Assignee:
 
 
 


[for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower:    Pebblebrook Hotel, L.P.

4.
Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    Fourth Amended and Restated Credit Agreement, dated as of
October 13, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time), among PEBBLEBROOK HOTEL, L.P., a
Delaware limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a
Maryland real estate investment trust (the “Parent REIT”), the other Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.





--------------------------------------------------------------------------------




6.
Assigned Interest[s]:

Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment for all Lenders
Amount of Commitment Assigned
Percentage Assigned of Commitment
CUSIP Number
 
 
 
 
 
 
 
 
 
 ____________
$ ____________
$___________
 _________ %
 
 
 
 
 
 
 
 

7.
[Trade Date:    __________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]






--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
By: _____________________________________________
 
Name:
 
Title:

ASSIGNEE
[NAME OF ASSIGNEE]
 
 
By: _____________________________________________
 
Name:
 
Title:





[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
 
 
By: _____________________________________________
 
Name:
 
Title:

[Consented to:]
[OTHER PARTIES, AS REQUIRED PURSUANT TO CREDIT AGREEMENT SECTION 10.06(b)(iii)]
By: _____________________________________________
 
Name:
 
Title:







--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Fourth Amended and Restated Credit Agreement, dated as of October 13, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership (the “Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real
estate investment trust (the “Parent REIT”), the other Guarantors from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender. The
Assignee represents and warrants as of the Effective Date to the Administrative
Agent, the Assignor and the respective Affiliates of each, and not, for the
avoidance of doubt, for the benefit of the Borrower or any other Loan Party,
that the Assignee is not and will not be (1) an employee benefit plan subject to
Title I of ERISA, (2) a plan or account subject to Section 4975 of the Code,
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code or (4) a “governmental plan” within the meaning of
ERISA.




--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------




EXHIBIT E-2


ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)
CONFIDENTIAL


1.
Borrower or Deal Name:
 
E-mail this document with your commitment letter to:
 
 
E-mail address of recipient:  
 

2.
Legal Name of Lender of Record for Signature Page


 
Markit Entity Identifier (MEI) #: 
 
 
Fund Manager Name (if applicable):    
 
 
Legal Address from Tax Document of Lender of Record:
 
 
Country:
 
 
Address:
 
 
City:  State/Province:  Postal Code:
 

3.
Domestic Funding Address:
 
4.
Eurodollar Funding Address (if different than #3):
 
Street Address:
 
 
Street Address:
 
Suite/Mail Code:
 
 
Suite/Mail Code:
 
City:  State:
 
 
City:  State:
 
Postal Code:  Country:
 
 
Postal Code:  Country:





--------------------------------------------------------------------------------




5.
Credit Contact Information:
 
 
 
 
 
 
 
 
1.
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution's
compliance procedures and applicable laws, including Federal and State
securities laws.
 
 
 
 
 
 
Primary Credit Contact:
 
 
Primary Credit Contact:
 
First Name:
 
 
First Name:
 
Middle Name:
 
 
Middle Name:
 
Last Name:
 
 
Last Name:
 
Title: 
 
 
Title: 
 
Street Address:
 
 
Street Address:
 
Suite/Mail Code:
 
 
Suite/Mail Code:
 
City: 
 
 
City: 
 
State:
 
 
State:
 
Postal Code: 
 
 
Postal Code: 
 
Country: 
 
 
Country: 
 
Office Telephone #:
 
 
Office Telephone #:
 
Office Facsimile #: 
 
 
Office Facsimile #: 
 
Work E-Mail Address:
 
 
Work E-Mail Address:
 
SyndTrak E-Mail Address: 
 
 
SyndTrak E-Mail Address: 
 
 
 
 
 
 
Additional Syndtrak User Access:
 
 
 
 
Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.
 
 
 
 
 
 
SyndTrak E-Mail Addresses:
 
 
 





--------------------------------------------------------------------------------




 
Primary Operations Contact:
 
 
Secondary Operations Contact:
 
First:        MI:        Last:
 
 
First:        MI:        Last:
 
Title:  
 
 
Title:  
 
Street Address:  
 
 
Street Address:  
 
Suite/ Mail Code:
 
 
Suite/ Mail Code:
 
City:        State:
 
 
City:        State:
 
Postal Code:        Country:
 
 
Postal Code:        Country:
 
Telephone:        Facsimile:
 
 
Telephone:        Facsimile:
 
E-Mail Address:
 
 
E-Mail Address:
 
SyndTrak E-Mail Address:
 
 
SyndTrak E-Mail Address:
 
 
 
 
 
Does Secondary Operations Contact need copy of notices? YES ¨   NO ¨
 
 
 
 
 
 
Letter of Credit Contact:
 
 
Draft Documentation Contact or Legal Counsel:
 
First:        MI:        Last:
 
 
First:        MI:        Last:
 
Title:  
 
 
Title:  
 
Street Address:  
 
 
Street Address:  
 
Suite/ Mail Code:
 
 
Suite/ Mail Code:
 
City:        State:
 
 
City:        State:
 
Postal Code:        Country:
 
 
Postal Code:        Country:
 
Telephone:        Facsimile:
 
 
Telephone:        Facsimile:
 
E-Mail Address:
 
 
E-Mail Address:

6.
Lender's Fed Wire Payment Instructions:
Pay to:
 
 
Bank Name:
 
 
ABA #:
 
 
City:         State:
 
 
Account #:
 
 
Account Name:
 
 
Attention:
 

7.
Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):
 
 
Pay to:
 
 
 
 
Bank Name:
 
 
 
 
ABA #:
 
 
 
 
City:         State:
 
 
 
 
Account #:
 
 
 
 
Account Name:
 
 
 
 
Attention:
 
 
 
 
 
 
 
 
Use Lender’s Fed Wire Payment Instructions in Section #6 above?   YES ¨   NO ¨





--------------------------------------------------------------------------------




8.
Lender’s Organizational Structure and Tax Status
 
 
 
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
 
 
 
Lender Taxpayer Identification Number (TIN): ___ - ______
 
 
 
Tax Withholding Form Delivered to Bank of America (check applicable one):
 
 
 
W-9        W-8BEN W-8ECI W-8EXP W-8IMY
 
 
 
Tax Contact:
First:        MI:        Last:
Title:  
Street Address:  
Suite/ Mail Code:
City:        State:
Postal Code:        Country:
Telephone:        Facsimile:
E-Mail Address:
SyndTrak E-Mail Address:





NON–U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.


2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.


U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.








--------------------------------------------------------------------------------










Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


*Additional guidance and instructions as to where to submit this documentation
can be found at this link:


9.
Bank of America’s Payment Instructions:


 
 
 
Pay to:
 
 
Bank of America, N.A.
 
 
ABA # 053000196
 
 
New York, NY
 
 
Account #: Personally identifiable information redacted
 
 
Attn: Corporate Credit Services
 
 
Ref: Pebblebrook Hotel, L.P.
 







--------------------------------------------------------------------------------




EXHIBIT F
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (the “Agreement” or “Joinder Agreement”) dated as of
__________, 20___ is by and among __________, a __________ (the “New
Subsidiary”), PEBBLEBROOK HOTEL, L.P. (“Borrower”), PEBBLEBROOK HOTEL TRUST, a
Maryland real estate investment trust (“Parent REIT”), and Bank of America,
N.A., in its capacity as Administrative Agent under that certain Fourth Amended
and Restated Credit Agreement (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) dated as of October 13, 2017
among Borrower, the Guarantors identified therein, Parent REIT, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The Loan Parties are required by Section 6.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Credit Parties:
1.
Each of the New Subsidiary, Borrower and Parent REIT hereby acknowledges, agrees
and confirms that, by their execution of this Agreement, the New Subsidiary will
be deemed to be a party to the Credit Agreement, a “Loan Party” and a
“Guarantor” for all purposes of the Credit Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions applicable to the
Guarantors contained in the Credit Agreement. Without limiting the generality of
the foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to the Administrative
Agent, each Lender and each other Secured Party as provided in Section 11 of the
Credit Agreement, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2.
The New Subsidiary hereby represents and warrants to the Administrative Agent
that, as of the date hereof:

(a)
the New Subsidiary’s exact legal name and jurisdiction of incorporation or
formation are as set forth on the signature pages hereto, and other than as set
forth on Schedule 1 hereto, the New Subsidiary has not changed its legal name,
jurisdiction of incorporation or formation, been party to a merger,
consolidation or other change in structure or used any tradename in the five
years preceding the date hereof;

(b)
the New Subsidiary’s chief executive office and principal place of business is
located at the location set forth on Schedule 1 hereto, and other than as set
forth on Schedule 2, the New Subsidiary has not changed its chief executive
office or principal place of business in the five months preceding the date
hereof;

(c)
Schedule 3 hereto includes all Subsidiaries of the New Subsidiary, including the
jurisdiction of incorporation or formation, the number of shares of outstanding
Equity Interests, the certificate number(s) of the certificates (if any)
evidencing such Equity Interests and the percentage of such Equity Interests
owned by the New Subsidiary; and

(d)
the New Subsidiary has provided to the Administrative Agent all documents,
certificates, opinions and deliverables required under Section 6.12 of the
Credit Agreement.





--------------------------------------------------------------------------------




3.
The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 10.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Administrative Agent in writing.

4.
The New Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the New Subsidiary under Section 11 of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.

5.
This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

6.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Joinder Agreement
to be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Credit Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.
[NEW SUBSIDIARY]
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
PEBBLEBROOK HOTEL, L.P., a Delaware limited
partnership
 
 
 
By:
PEBBLEBROOK HOTEL TRUST, a
 
Maryland Real Estate Investment Trust, its
 
general partner
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



PEBBLEBROOK HOTEL TRUST, a Maryland Real
Estate Investment Trust
 
 
By:
 
 
Name:
 
Title:





Acknowledged and accepted:
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




SCHEDULE 1 TO JOINDER AGREEMENT




--------------------------------------------------------------------------------




SCHEDULE 2 TO JOINDER AGREEMENT




--------------------------------------------------------------------------------




SCHEDULE 3 TO JOINDER AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT G-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of October 13, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the
“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By: _______________________
 
Name: _______________________
 
Title: ________________________

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of October 13, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the
“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: _______________________
 
Title: ________________________

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of October 13, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the
“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: _______________________
 
Title: ________________________

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Fourth Amended and Restated Credit
Agreement, dated as of October 13, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the
“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT H
FORM OF
RELEASE OF GUARANTOR
_____________, 20__
In witness whereof, the undersigned Administrative Agent, for itself and on
behalf of each of the Credit Parties (as defined in the Credit Agreement),
hereby releases and discharges ____________________ from any and all obligations
and liabilities (accrued or unaccrued) (other than those that expressly survive
termination thereof) of ____________________ to the Credit Parties under that
certain Fourth Amended and Restated Credit Agreement, dated as of October 13,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership, PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment
trust, the other Guarantors from time to time party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.




BANK OF AMERICA, N.A., as Administrative Agent






By:    _______________________________________
Name: __________________________________
Title:____________________________________




